 384DECISIONSOF THE NATIONALLABOR RELATIONS BOARDGreatDane Trailers Indiana, IncandUnitedCement,Lime,Gypsum and Allied WorkersInternational Union,AFL-CIO Cases 25-CA-14341, 25-CA-14437-2, 25-CA-14586, and 25-RC-7822March 22, 1989DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBy CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND HIGGINSOn August 17, 1983, Administrative Law JudgeStevenM Charno issued the attached decisionThe Respondent filed exceptions and a supportingbrief, and the General Counsel filed a brief in support of the judge's decisionThe National Labor Relations Board has delegat-ed its authority in this porceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,' findings,2and conclusions, and to adopt the recommendedOrder as modified 31The credited evidence shows that the Re-spondent'srepresentativesmade statements-atmeetings, in leaflets, and in letters to employees-that economic strikers at two other facilities ownedby the Respondent were permanently replaced andlost their jobs, that economic strikers do not have aright to their jobs after the strike at the Respondent's plant, they would be permanently replacedand could not get their jobs back (see sec II,D, ofthe judge s decision)We agree with the judge thatall these statements are unlawful This is not simplya matter of failing to explain employees'Laldlaw4'The Respondent asserts that the judge s findings of fact and conclustons of law reflect bias After a careful review of the entire record weare satisfied that this allegation is without ment There is no basis forfinding that bias and partiality existed merely because the administrativelaw judge resolved important factual conflicts in favor of the GeneralCounsels witnesses As the Supreme Court stated inNLRB Y PittsburghSteamship Co337 U S 656 659 (1949) [T]otal rejection of an opposedview cannot of itself impugn the integrity or competence of a tner offactFurthermore it is the Board s established policy not to overrule anadministrative law judge s resolutions with respect to credibility unlessthe clear preponderance of all the relevant evidence convinces us that theresolutions are incorrectStandard DryWall Products91NLRB 544(1950) enfd 188 F 2d 362(3d Cir 1951) We have carefully examinedthe record and find no basis for reversing the findings2We note that the General Counsel has not filed exceptions to thosecomplaint allegations dismissed by the judgea In accordance with our decision inNew Horizons for the Retarded283 NLRB 1173 (1987) interest on and after January 1 1987 shall becomputed at the short term Federal rate for the underpayment of taxesas set out in the 1986 amendmentto 26 US C § 6621Interest onamounts accrued prior to January 1 1987(the effective date of the 1986amendmentto 26 U S C § 6621)shall be computed in accordance withFlorida Steel Corp231 NLRB 651 (1977)4 Laidlaw Corp171NLRB 1366 (1968) enfd 414 F 2d 99 (7th Cir1969) cert denied 397 U S 920 (1969)reinstatement rights when referring to an employer's right to permanently replace economic strikersEagle Comtronlcs,263 NLRB 515 (1982) Rather,the statements particularlywhen viewed in thecontext of the other unlawful threats made duringthe union campaign, affirmatively indicate that em-ployees have no reinstatement rights and wouldlose their jobs if they went out on strike Thus, wefind that the Respondent's statements constitutethreats that go beyond the permissible bounds ofprotected speech under Section 8(c) of the ActSeeGinoMorena Enterprises,287NLRB 1327(1988),EmersonElectricCo,287NLRB 1065(1988) 52We also agree with the judge's findings thatthe Respondent violated Section 8(a)(1) of the Actwhen it reprimanded and suspended James Wrighton April 20 1982, however, we do not agree withthe judge's findings that these actions violated SecLion 8(a)(3) of the ActWright ran one of the two press machines in thepress departmentHe ran the press with one otheremployee unless the job was a difficult one and athird employee was needed On three separate oc-casions on the morning of April 20, Wright requested Supervisor Vic Brown to provide a thirdemployee to work with Wright and James Cookseybecause every second or third job would be a difficult one Brown refused each request for assistanceAfterBrown refusedWright's third request,Wright yelled a profanity at Brown Brown re-sponded that he would take care of Wright's prob-lem after lunch and that he had had it withWright s bugging' him about help Later that day,Wright was reprimanded and suspended for a dayand a half The Respondent claimed that Wrightwas disciplined for using abusive language towarda supervisor (See sec II,E,5, of the judge's decision )The judge found, and we agree, that Wright's re-quests for assistance were protected concerted6 ac-tivitySeeMeyers Industries,268 NLRB 493 (1984)(Meyers 1),remanded sub nomPrill vNLRB,755F 2d 941 (D C Cir 1985),Meyers Industries,281NLRB 882 (1986)(Meyers II),enfd sub nomPrillvNLRB,835 F 2d 1481 (D C Cir 1987) 7 We also5In finding this violation we need not rely and do not pass on thestatements made by Plant Manager James Rossiter on May 28 that aftera strike against another employer ended the people out on strike wouldnot have a right to get their jobs back from those hired to replace themduring the strike and that[s]trikers do not have the right to get theirjobs back from people hired to replace them-after the strike is over6A review of the record discloses that Wright and Cooksey discussedthe need for additional help before Wright actually asked Brown for assistance and thatWright specifically told Brown thatWe need somehelp and asked could we have some help on the jobMember Johansen did not participate inMeyers293 NLRB No 41 GREAT DANE TRAILERSagree with the judge that, although the Respondenthad punished other employees in the past for usingobscene language toward foremen, that was notwhat motivated Brown to seek to have Wright dis-ciplinedBrown's response toWright focusedsolely on Wright's persistent entreaties for a thirdemployee to help him and his coworker with thedifficult trailer jobsWe further find that Wright'suse of strong language in the course of making hisprotest did not remove the protection of the ActSeeFall River Savings Bank,247 NLRB 631, 633(1980),AmericanTelephone& Telegraph,211NLRB 782, 783 (1974), enfd 521 F 2d 1159 (2dCir1975)BecausedisciplineresultingfromBrown's hostility toWright's continuing protestswould reasonably tend to restrain protected con-certed activity,we affirm the judge's finding thatthe suspension violated Section 8(a)(1) of the ActHowever, because, as the judge also found,Wright's union sentiments played no part in this,we do not find that the suspension violated Section8(a)(3) of the Act3Finally, essentially relying onPPG Industries,251NLRB 1146 (1980), the judge found that theRespondent engaged in an unlawful interrogationand created the impression of surveillance on February 23, 1982, when Supervisor Vic Brown askedMichael McRoberts if he had been attempting topersuade other employees to support the UnionMcRoberts responded that he had not engaged insuch activity Brown replied that he had heard thatsuch an incident took place in the "reefer" plantMcRoberts stated that he had not been in the"reefer" plant and Brown responded, "that's whatIheard " The judge found that Brown's conductwas unlawful because it was not an isolated inci-dent and it conveyed the Respondent's hostility toMcRoberts' activitiesThe Respondent argues thatthe incident was isolated and that it had no coer-cive impact on McRobertsInRossmore House,269 NLRB 1176 (1984), affdsub nomHotel & Restaurant Employees Local 11 vNLRB,760 F 2d 1006 (9th Cir 1985), issued afterthe judge's decision in this case, the Board over-ruledPPG Industries,stating that it would hence-forth evaluate interrogations according to whether,under all the circumstances, the interrogation reasonably tends to restrain, coerce, or interfere withthe rights guaranteed by the Act See alsoSunny-valeMedical Clinic,277 NLRB 1217 (1985) Applying these principles, we find that Brown's conductwas unlawful Only shortly before, on February 19,the Respondent had begun its antiunion campaignand committed several unfair labor practices, theinterrogationwas accompanied by another unlaw-ful act, the creation of the impression of surveil-385lance,8 and it was one of many unfair labor practicescommitted by the Respondent during theunion campaign 9 We note also that the evidencedoes not demonstrate that McRoberts was an openunion supporter SeeDeCasper Corp,278 NLRB143, 145 (1986)ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Respondent, Great Dane Trailers Indiana, Inc, Brazil,Indiana, its officers, agents, successors, and assigns,shall take the action set forth in the Order as modifeed1Substitute the following for paragraph 1(f)`(f)Reprimanding and suspending its employeesbecause they engaged in concerted protected activities "2 Substitute the following for paragraph 2(b)"(b)Make James Wright whole for any loss ofearnings he may have suffered as a result of theunfair labor practices against him in the manner setforth in the remedy section of the judge's decisionas modified in this decision "3Substitute the attached notice for that of theadministrative law judgeIT IS FURTHER ORDERED that Case 25-RC-7822is severed and remanded to the Regional DirectorforRegion 25 for the purpose of conducting asecond election at such time as the Regional Direc-tor deems appropriate[Direction of Second Election omitted from pub-lication ]8We note that Browns remark that he had heard that the incidenttook place in the reefer plant is unlawful not only because it createsthe impression of surveillance but also because it solicits a reply regardmg the employees union sympathy thus constituting an attempt to interrogate in violation of Sec 8(a)(1) of the Act SeeCardivanCo271NLRB 563 567 (1984) (Nicholsonincident)9 These unfair labor practices include the promulgation and maintenance of an invalid no access rule threats of plant closure and dischargenumerous threats of violence implied threats of discharge of economicstrikers another interrogation Supervisor Saunders withholding requested work assistance for antiunion reasons surveillance and creating theimpression of surveillance and the reprimand and suspension of JamesWrightAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice 386DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDSection 7 of the Act gives employees these rightsTo organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activitiesAccordingly, we give you these assurancesWE WILL NOTmaintainrules that prohibit unauthorized employee access to plant premises duringnonworktime or prohibit you from discussing aunionWE WILL NOT interrogate you concerning yourunion membership, activities, or sympathiesWE WILL NOT conduct surveillance of yourunion activities or engage in conduct that tends tocreate the impression that we have your union ac-tivities under surveillanceWE WILL NOT threaten to do everything in ourpower to prevent you from selecting a union asyour collective-bargaining representativeWE WILL NOT threaten to discharge striking em-ployeesWE WILL NOT threaten you with discharge,physical violence, injury, death, or other reprisalsfor engaging in union or other concerted protectedactivitiesWE WILL NOT threaten nonemployee union rep-resentativeswith physical injury or death in yourpresenceWE WILL NOT withhold assistance to you in performing your assigned work because of your unionactivitiesWE WILL NOT reprimand or suspend you for en-gaging inconcerted protected activitiesWE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe ActWE WILL remove from our files any reference tothe unlawful reprimand of James Wright on Febru-ary 19, 1982, and to his unlawful reprimand andsuspension on April 20, 1982, and WE WILL notifyhim that this has been done and that evidence ofthis unlawful discipline will not be used as a basisfor future personnel action concerning himWE WILL make James Wright whole, with inter-est, for any loss of pay resulting from his unlawfulsuspensionGREAT DANE TRAILERS INDIANA,INCAnn Rybolt Esq,for the General CounselG Thomas Harper Esq (Haynesworth Baldwin Miles &Bowden)of JacksonvilleFlorida andCecilB DeLorme Esq,of Savannah, Georgia, for the RespondentBarbara J Baird Esq (Fillenwarth Dennerline & Groth),of Indianapolis, Indiana, andWilliamHunter,of FortWayne Indiana for the Charging PartyDECISIONSTATEMENT OF THE CASESTEVE M CHARNO, Administrative Law Judge In response to charges timely filed, complaints were issued onApril 13, May 17, and July 12, 1982 the latter one ofwhich was amended on August 3 1982 These complaints allege that Great Dane Trailers Indiana, Inc (Respondent) had violated Section 8(a)(1) and (3) of the NationalLabor Relations Act through the use of discriminatory rules threats surveillance interrogation, and thediscriminatorymodification of terms and conditions ofemployment Respondents answers deny the commissionof any unfair labor practiceIn response to a petition filed by the United Cement,Lime, Gypsum and Allied Workers International Union,AFL-CIO ( the Union) on May 5 1982 in Case 25-RC-7822, a secret ballot election was heid on June 3, 1982,which the Union lost Timely objections filed by theUnion resulted in the Acting Regional Directors recommendation that a hearing be held on six objections andtwo additional allegations of objectionable conduct identified during his investigation That recommendation wascoupled with an order consolidating the representationcasewith the outstanding unfair labor practice casesThe record contains no exceptions to the Acting RegionalDirectors report and his recommendations and orderwere adopted by the Board s Order of August 4 1982A consolidated hearing was held before me in TerreHaute Indiana on August 23-27 and September 28-301982At the heanng over Respondents objections theGeneral Counsel was allowed to amend the complaint byadding two additional allegations that Respondent hadviolated Section 8(a)(1)The briefing schedule established at the close of the heanng was suspended whenthe record was reopened to permit consideration ofnewly consolidated complaintsUltimatelythenewcaseswere settled and severed Briefs were thereafterfiled under extended due date of February 22, 1983 bythe General Counsel and the RespondentFINDINGS OF FACTIJURISDICTIONRespondent is a Delaware corporation that manufactures freight hauling trailers at a facility located in BrazilIndianaDuring the 12 months preceding issuance of themost recent complaint in this proceeding a representative period, Respondent, in the course and conduct of itsbusiness sold and shipped products valued in excess of$50 000 from Brazil to customers located outside IndianaDuring that period, in the course of its operations, Re GREAT DANE TRAILERSspondent purchased and received products at Brazilvalued in excess of $50,000 from points outside IndianaIt is admitted and I find, that Respondent is an employerengaged in commerce within the meaning of the ActThe Union is admitted to be and I find is, a labor organization within the meaning of the ActIITHE ALLEGED UNFAIR LABOR PRACTICESA BackgroundRespondent has manufactured custom made refngerated and dry freight trailersat itsBrazil facility since 1975During the period relevant to this proceeding, Respondent employed approximately 400 production and maintenance employees at the facilityOrganizationally,Respondent s facility is run by Plant Manager James Rossiter,who has ultimate authority over all aspects of administration and productionReporting to Rossiter areIndustrialRelationsManagerWilliamCharlebois andPlant Superintendent David English These individuals,togetherwith Cecil DeLorme, Respondents corporatedirector of labor relations, and G Thomas Harper, Respondent's attorney, formulated the strategy that Respondent intended to use to defeat the Unions organizing campaignReporting to the plant superintendent are two assistantplant superintendents,Wayne Morris and Fred NevilsRespondents facility is further divided into 14 departments each of which is run by a department head whohas firstline supervisors reporting to him Based on Respondents admissionsand the voluminous testimony concerning the duties and authority of the foregoing supervisory personnel I find them all to be supervisors andagents of Respondent within the meaning of the ActThe Unionsorganizing campaignatRespondents facility began during the week of November 22, 1981 Thetop levels of Respondentsmanagementbecame aware ofthe campaign almost immediately, and all Respondent ssupervisory personnel attended one or more meetingsearly in 1982 where they were addressed on the methodology they were to employ in combating the campaignMany of them were already veterans of the unsuccessfulorganizingcampaign conducted at the facility by theUnited Auto Workers during 1979 The Union began distnbuting literature on February 16 1982 i and held itsfirst generally publicized meeting the following day Respondent began to conduct captive audience meetings ofits employees immediately thereafter and continued to doso until just prior to the electionB Respondent's Access RulePrior to commencement of the organizing campaignRespondent promulgated a set of rules in its employeehandbook One of these, rule 13, prohibitsVisiting plantpremises during off time without obtaining written permission inadvanceThat rule has been implicitly, ifsomewhat ambiguously, modified by a notice posted byRespondent at its employees timeclocks that reads,Employees may not clock in before 600 A MRespondiAll dates hereinafter are 1982unless otherwisespecified387ent's first production shift begins at 7 am There is noevidence that a comparable dispensation has ever existedfor Respondents second or third shifts 2 Respondent hasnot issued a retraction or any other modification or clanfication of rule 13 since it was promulgatedThere is no direct evidence that the rule was adoptedormaintained for a discriminatory purposeFurther,there is no evidence that the rule was ever enforced,either to interfere with organizing activity or for anyother purpose Indeed, credited testimony indicates thatthe rule was violated with apparent impunity by fouremployees who came to work as early as 6 a in, remarred in the plant after their respective shifts hadended, or returned to the plant on errands after workinghoursAlthough union adherents on two occasions distributed handbills by the guard station inside the plant,their activity took place between 6 30 and 6 55 a in 3There is no evidence that the Union distributed literatureinside the plant or in the adjacent nonworking areas afterworking hours 4A rule that prohibits all unauthorized access by offduty employees to the interior of a plant and to the adjacent nonworking areas, such as parking lots and roadways is presumptively invalidTn CountyMedicalCenter,222 NLRB 1089 (1976) A presumptively invalidrule does not become valid simply because there is noshowing that it was enforced SeeLexingtonMetal Productr Co,166 NLRB 878, 879-880 (1967) Accordingly, Ifind that Respondents promulgation and maintenance ofan overly broad no access rule violated Section 8(a)(1) ofthe ActC The CameraFor the last 6 years, a Polaroid camera has been keptin the personnel department and used to take photographs of employees for their identification badgesBefore and during the organizing campaign, the camerawas mounted on a tripod located on a table that abuttedthe north wall of the building The camera itself wasnormally situated in front of or adjacent to a window inthe north wall 5 It is undisputed that the camera without2Respondents brief asserts that the posted notice allowed employeesto be inside the plant one half hour after their shiftsRespondent failsto cite record support for this assertion and my review of the record discloses none3The hearsay testimony of the Union s representative William Hunterto the effect that handbilling took place on these two occasions between6 and 6 55 a in is contradicted by the eyewitness testimony of employeeMichael Rambo that distribution took place between 6 30 and 6 55 a in Ifind the testimony of the individual actually involved in the activity to bemore probative and credit Rambo rather than Hunter on this point4 On brief Respondent contended that employee witnesses that it sponsored had testified that union literature was distributed in the plant afterwork The record citations supplied by Respondent provide no supportfor its contention Similarly although Respondent noted that handbillingoccurred after work on approximately 18 occasions examination of therecord discloses that this activity took place at a point where the plantdrivewayintersects a public road rather than on Respondents premisesCharleboiswho was in the personnel department on a daily basistestified that the camera was normally in front of the window SherryGilbert the personnel department secretary testified that the camera hadbeen in frontof thewindow since December 1981 Marcella Loveall adata processing employee who entered the personnel department severaltimes a day for over 6 years testified that although the table was in frontContinued 388DECISIONSOF THE NATIONALLABOR RELATIONS BOARDsubstantial modification could not be used to photographanything that occurred at the entrance to Respondent'spremisesAt an unspecified time on a day around March 1, employee Michael McRoberts visited the personnel department and saw the camera in front of the window with itslens pointed outwardOn his way to work one Maymorning and on his return from lunch at 12 30 p in thatday or the next, employee Sandy Sanders noticed thecamera in the window with its lens pointed outward Between 4 30 and 5 p in on 2 days in March or April, employee Daniel Sanders noticed the camera in the windowas he returned from distributing union literature at theentrance to Respondents premises, there is no evidenceas to the direction in which the lens was pointed onthese occasionsThe General Counsel contends on brief that upon occasion Respondent placed the camera in front of one ofthe windows and turned its lens outdoors, to make employees wonder if they were being photographed as theyhandbilledAs I found above, it was not unique for thecamera to be located in front of the window If Respondent wished to create an impression of surveillanceamong its employees, surely it would have positioned thecamera so that the lens pointed outdoors during the penods when union literature was actually being distributedThere is, however, no evidence that the camera was everso positioned between 3 30 and 6 p in , the only hoursduringwhich union adherents distributed handbillsIndeed I infer from Daniel Sanders failure to testifyconcerning this point that the camera lens was not pointing outward on the occasions he noticed the camera Because I do not believe that the evidence demonstratesthat Respondent has violated the Act I shall dismiss therelevant allegationD Respondents Captive Audience Meetings andCampaign PropagandaOn December 9 1981 and on February 19 and March24, 1982 Plant Manager Rossiter and Corporate Directorof Labor Relations DeLorme conducted captive audience meetings each of which was attended by all theRespondents employeesRossiter andDeLorme alsoconducted a series of four meetings in Respondents cafetena for smaller groups of employees between May 12and June 2, each meeting was repeated to the extent required to ensure that all the Respondent's employeeswere present at one sessionThe meeting held on February 19 was opened by Rossiter,who commented briefly concerning the economyand business at the plant DeLorme then introduced theCompany's attorney and told the employees that theof the window the camera was usually at the side of the windowEmployee Michael McRoberts indicated that in his trips to the personnel department once or twice a year since 1977 he had seen the camera in thevicinity of a window although not necessarily in front of it EmployeeSandy Sanders recalled that the camera was not in front of a windowwhen his identification photo was taken some 4 years previously and further testified that the only time he recalled seeing the camera in thewindow from outside the building was duringthe UAWorganizing campaign in 1979 I do not find these accounts of the camera s location to beseriously inconsistent given the circumstances of its normal uselawyer was there to make sure the Company did everything legally possible to prevent a union victory 6During the meeting DeLorme asked the employees notto sign union authorization cards 7 Immediately aftermaking this request DeLorme assured his listeners that,should the Union secure signatures from 30 percent ofthe employees, the Company would do everything in itspower to keep the Union out 8 At some point during hispresentation,DeLorme statedLook around you andsee who it is who wants the Union Are these the kind ofpeople you want to represent you?" DeLorme also toldthe assembled employees that Respondent `would notpermit any distribution or solicitation on Company timeor property and anyone doing it would be dismissed 108 The testimony to this effect of DeLorme and 10 of the 11 employeewitnesses sponsored by Respondent is unrebuttedrDeLorme so testified as did 9 of Respondent s 11 witnesses and all 4of the General Counsels witnesses Although the notes of the GeneralCounsels witness Rick Eveland contained the phrase do not sign cardsturn them downEveland testified on three separate occasions that DeLorne s reference to the cards was a request rather than an instruction Ifind the foregoing testimony especially in light of the admissions madeby the prounion employees who testified to be more probative than thetestimony to the contrary given by Respondents witness William Noblitt8 On direct examination by Respondent employee Glenn Pell volunteered that DeLorme s statement to this effect immediately followed therequest not to sign a union card Both the nature of DeLorme s statementand the sequence of events were corroborated by employee BrianScobee The nature of the statement was further corroborated by the testimony and contemporaneously executed notes of both James Wright andDaniel Sanders I credit the testimony of these witnesses because of theirdemeanor while on the stand because Scobee and Sanders displayed adetailed recollectionof the February19 meeting and because all three ofthe General Counsels witnesses testified in a straightforward manner andwere not averse to giving answers unfavorable to their interests I do notbelieve that the testimony of these four witnesses is controverted by thefact that DeLorme had used the phrase legally possible earlier in hispresentation indeed Pell testified that DeLorme made both commentsTo the extent that employee Ernest Heeke s testimony which does notspecifically associate DeLorme s use of legallywith the introduction ofRespondents lawyer may be thought to run counter to my finding I donot credit Heeke based on my observation of his demeanor and on hisdemonstrated lack of probity on other issues8DeLorme so testified10 The wording of the statement is drawn from employee Daniel Sanders contemporaneous notes which I feel to be the most accurate accountof what was said Sanders and Brian Scobee who testified that DeLormemade such a statement were both impressive witnesses who showed detailed recollection of what transpired and testified in a candid and forthright manner Their testimony was further corroborated by employee Michael RamboDeLorme who originally testified as the General Counsels witnessthat hemay have mentioned union literature was almost positive hehad not done so by the time he took the stand on Respondents behalfDeLorme categorically denied making any reference to firing employeesContrary to Respondent s assertion on brief 11 employees did not denythatDeLorme made such a statement Employee Rick Eveland and fiveemployee witnesses called by Respondent(NoblittHood BullerdickBlack and Boston) testified that they did not recall or did not hear thestatement The six remaining employees called by Respondent while theydid not recall or hear the statement were sure that it had not been madeIn contrast to this purported certaintyDeLorme and Respondents employee witnesses recalled virtually nothing about any of the other capfive audience meetings and their purported recall of what transpired onFebruary 19 waslimitedalmost exclusively to allegedly unlawful eventsIam forced to agree with the General Counsel s contention on brief thatthis testimony more closely resembles the product of coaching than thespontaneous reports of candid individuals Indeed one witnessMarkHarbin (whom I found to lack candor on other questions) volunteered arationale for why he was sure DeLorme did not make the statementContinued GREAT DANE TRAILERSFinally,DeLorme mentioned that Respondents parentcompany had experienced strikes at its Savannah Georgia facilityTalking of one economic strike at SavannahDeLorme stated that strikers who did not cross thepicket line were permanently replaced and lost theirjobs 11DeLorme did not explain recall rights 12A number of allegations of the complaint relate tostatements that were made at the February 19 meetingBased on the foregoing findings, I further find that DeLorme s threats concerning Respondent s intention to doeverything in its power to avoid unionization and to discharge employees caught engaging in solicitation or distribution were unfair labor practices in violation of Section 8(a)(1) of the Act There is no probative evidencethatRespondent instructed its employees not to signunion authorization cards as alleged in the complaint,and that allegation will be dismissed The General Courtsel contends on brief that, because union insignia hadbeen distributed only 2 days before the February 19meeting,DeLorme s statement,Look around you andsee who it is who wants the Union, created an impression of surveillance 13 Although there is a paucity of evidence on the question, it was established that at least twoof the principal union adherents James Wright and JohnMoore, were wearingunion insigniaat the time of theFebruary 19 meeting I therefore conclude that this allegation isnot adequately supported by the record, and itwill be dismissedFinally the General Counsel contends that DeLorme sdiscussion of the replacement of economic strikers at Respondent'sSavannah facility constituted an impliedthreat to discharge economic strikers Standingalone anemployers statement that it has a right to hire permanentreplacements for economic strikers does not violate theActEagle Comptronics,263 NLRB 515 (1982) When anemployer goes beyond a simple statement of this rightand, through ambiguity or artifice suggests that permanent replacement is equivalent to termination of the employment relationship between it and the economic strikers it implies that all rights of reinstatement have beenterminated and its suggestion constitutes an impliedbefore Respondents counsel had an opportunity to ask whether the statement had been madeFor the foregoing reasons and based on the other credibility determinations concerning these witnesses I have made in this decision and onmy observation of their demeanor while testifying I credit thewitnessespresented by the General Counsel over those who testified on behalf ofRespondent on this point11 Employees Rick Eveland and Brian Scobee so testified on behalf oftheGeneralCounselAlthough Respondents witness Steve Bostondenied that DeLorme had stated that strikers would be fired he admittedrecallingDeLorme s explanation that a lot of people lost their jobs inconnection with the Savannah strike Respondents witness Mark Buchholz testified that DeLorme said that themajority [of stokers] were notrehireda remark that Buchholz interpreted to mean that they had losttheir jobs I believe that the testimony of these witnesses (in the contextof DeLorme s admission that he later told employees that the Savannahstrikers lost their jobs) is far more probative than the miscellany of statements concerning the discharge of strikers evoked from Respondentswitnesses12 I credit DeLorme s admission that he did not discuss recall rightsover Steve Boston s testimony to the contrary which was conflicting andconfused13 Respondent did not address this allegation on brief389threat to discharge economic strikersHarrison SteelCastings Co,262 NLRB 450 (1982),Webel Feed Mills217 NLRB 815 818 (1975)Hicks Ponder Co,186 NLRB712, 724 (1970) enfd 458 F 2d 19 (5th Cir 1972) SeealsoMead Nursing Home265 NLRB 1115 (1982)Browning Ferris Inc,263 NLRB 79 (1982) When DeLormestated that the economic strikers who were permanentlyreplaced at Respondents Savannah facility lost theirjobs," he clearly implied that the employment relationship between Respondent and its striking employees hadbeen permanently severed I find that this statementwhich was made in the context of DeLorme's threatsthatRespondent would do all in its power to avoidunionization and that employees engaged in solicitationor distributionwould be discharged, was an impliedthreat to fire economic strikers I further find that thisthreat is beyond thelimitsof the protection afforded bySection 8(c) of the Act and is an unfair labor practice inviolation of Section 8(a)(1) of the ActOn May 19 and 20, Rossiter and DeLorme conducteda seriesof meetings in question and answer format forgroups of 35 to 40 employees In one such meeting,which was attended primarily by members of the unionorganizing committee, employee Michael Arnold askedwhy he had not received an anticipated time in graderaisePrior to that meeting Arnold had asked his immediate supervisor the same question and had been informed that the raise was not due until the end of JuneAt the meeting Rossiter responded that Arnold shouldcheck with Employee Relations Manager Chapman 14There being no probative evidence supporting the allegation that the Respondent informed its employees thatpromotions and wage increases were being withheldduring theorganizingcampaign, I shall dismiss the allegationIn another question and answer group meeting employee Gary Nuckols asked whether aunioncould bedecertified once it was voted in DeLorme responded inthe affirmative and at least partially explained theBoard's decertification processDeLorme also statedthat, although he was not familiar with the Union's constitutionsuch documents allowed unions to fine members and you could be fined large sums of money bythe Union for attempting to get it decertified 1514 Arnold so testified but went on to the effect that Rossiter hadstated that all wage increases and promotions were being deferred untilafter the election Rossiter denied making any such statement and gave acoherent detailed explanation of what occurred I find it illogical thatRossiterwould direct Arnold to Chapman for assistance whiletellingArnold thatno assistancewould be forthcoming Arnold s testimony onthis point was evoked only after several attempts by counsel for the General Counsel and even then was exceptionally confused Although I generally found Arnold to be a credible witness on other questions in thisproceeding I cannot credit his testimony on this point However it isneither improper nor uncommon in litigation for the trier of fact toaccept some but not all of the testimony given by a witness SeeNLRBvUniversal Camera Corp179 F 2d 749 754 (2d Cir 1950)15 These findings are based on the testimony of employee DouglasHayes DeLorme testified that he recalled the question that he answeredby explaining the decertification process that he was unsure whether hehad discussedunionfines in that context and that he was confidentthat he did not say someonesigning adecertification petitionwould befinedIn view of DeLorme s exceptionally poor recollection of whatwas said at this meeting and based on my observation of both witnessesdemeanor on the stand I credit Hayes over DeLorme 390DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIn a letter mailed to employees on May 27, Respondent referred to a strike called by the Union against another employer and then statedWe at GreatDaneknow about strikes and violence first handAt the company s Savannah Plantwe did have a terrible strikeone timeThe Savannah strikers were out of work for along, long timeMost of them were eventually replaced and losttheir jobs altogetherand for what9 For nothingThe union and the strike did not force the company to give in to a thing and in the end the unionjustwalked away from the whole mess [Ellipsis inoriginal ]This letter echoed a handbill distributed by Respondent on April 13, which stated that strikers3Can be permanently replaced in strikes overunion economic demands4Do not have a right to their jobs after thestrike if permanently replacedThe next small group meetings, which were held on orabout May 28, began with two video presentations concerning union related violence and corruption Rossiterconcluded the meetings with a speech on bargaining andstrikesHe began by noting that the Company s duty tobargain in good faith did not require it tomake good onwild union promises" and statedThe point of this is if the company says no to anyof the union's demands, the only thing the unioncan do to try and force the company to give in is tocall you-the employees-out on strikeAfter noting that strikes depend on unions and are notinevitableRossiter brought to the employees' attention ayearlong strike called by the Union against another employer He went on to stateIf this union got in here and called a strike I believe our company would hire replacements for thestrikers and continue to operate as best we couldThis is our right under the law and it s our responsibility to all the other employees in the companywho need and want their jobs When the strike wasover, the people out on strike would not have aright to get their jobs back from those hired to replace them during the strikeLet me summarize four facts about strikes that Ibelieve are important to you4 Strikers do not have the right to get their jobsback from people hired to replace them-after thestrike is overAt the next set of small group meetings on June 1, Respondent showed a film about a violent economic strikeagainst a company in Clinton, Iowa Because the filmwas made before the strike ended, DeLorme informedthe viewers of the strike's outcome the employees whodid not cross the picket line lost their jobs because theyhad been permanently replaced 16 During one of thesemeetings, apparently in the course of discussing differenttypes of union fines, DeLorme told the employees thatfines could be assessed against members for disbandingthe union 17 DeLorme also discussed the Board sdecertification proceduresAt the final small group meetings on June 2, DeLormetold his listeners that, should the Union win the representation election,Respondentdidn't have to agree to adamn thing during any subsequent negotiations 18 DeLorme went on to explain that, in the event of a strike atRespondent's plant, the striking employees would bepermanently replaced "19 At the close of one of themeetingson June 2, employee Michael Rambo approached Industrial RelationsManager Charlebois andtold him that DeLorme was wrong in telling the employees that strikers could not get their jobs back if they hadbeen replacedCharlebois told Rambo that DeLormewas correct 20The General Counsel contends on brief that Respondent's statements in captive audience meetings and campaign literature subsequent to February 19 concerningthe replacement of economic strikers constitute an additional threat to discharge such strikers Respondent maintains thatitsbehavior was lawful under the holding inEagleComptronics,supraDuring the campaign, Respondent told its employees that it would do everythingin its power to avoid unionization and repeatedly threatened its employees with reprisals for engaging in unionactivities It focused a significant portion of its campaignon strikes, attempting to present them as violent, economically damaging to employees, and generally unsuccessful as an economic weapon The employees were repeatedly informed during captive audience meetings that18 DeLorme s concession that he made this statement was corroborated by employees Brian Scobee and Michael Rambo Although Rambotestified on direct examination that the striking employees had no rightto recallhe explained on cross examination that the phrase was hisrather than one usedby DeLormeat the meeting17 This finding is based on the testimony of employee Michael RamboAlthough DeLonne testified that he stated that some of the stoking employees in the film had been fined by the union and that that union hadultimately been decertified he never denied making the statement attnbuted to him by Rambo To the extent that DeLorme s testimony may bethought to controvert that given by Rambo I do not credit DeLormebased on the fact that he had made a similar unrecalled statement at anearlier meeting and on my observation of the demeanor of both witnesseswhile they were on the stand18 This finding is based on the unrebutted testimony of employee BrianScobeeRick Eveland made passing reference to a statement by DeLorme concerning Respondents right of not having to negotiate withusBased on overwhelming evidence that Respondent never threatenedto refuse to negotiate with the Union I conclude that Eveland misspokeand was actually referring to DeLorme s statement quoted in the accompanying text19 This finding is based on the uncontroverted testimony of BrianScobee and Michael Arnold which was supported by the testimony ofMichael Rambo and the testimony and contemporaneously executednotes of Rick Eveland Rambo s testimony that DeLorme said somethingto the effect that striking employeescouldn t get their jobs back isfound to be Rambo simpressionof what was said on this occasion ratherthan a verbatim account of DeLorme sstatement20 This finding is based on Charlebois version of the interchangewhich I credit Rambo s recollection of the conversation was sketchy andconfusedwhile Charlebois account was concise and supported by DeLorne GREAT DANE TRAILERS391if there were an economic strike the strikers would bepermanently replaced Respondents May 27 letter equated permanently replaced economic strikers with thosewho lost their jobs altogether, ' and this charactenzation was repeated by DeLorme on June 1 during a set ofmeetings involvingRespondents entirework forceBased on the authorities cited in the discussion of DeLorme s February 19 threat, I find that Respondent sstatements constituted an implied threat to discharge economic strikers and that this threat was an unfair laborpractice in violation of the ActE Allegations Involving Employee James WrightWright was employed by Respondent in May 1977and, as relevant here, operated a brake press with the assistance of James Cooksey The other press in Wright sdepartment was operated by Monte Hayes, who was assisted by Diane Lawson Both press operators reportedtoSupervisorVictorBrown and Department HeadWalter BraggWright was an active participant in the organizingcampaign from its outset He joined the in plant organizing committee on December 4, 1981, and its first twomeetings were held in his home He attended numerouscommittee and general organizing meetings, distributedover 100 authorization cards, and passed out union literature on 23 of the 26 occasions on which it was distributed between February 16 and June 2 After the firstpublic organizing meetingon February 17Wright woreunion insignia daily1The prohibition against employees speaking toWrightIt is Respondents policy to allow its employees to talkwith each other while they are working, unless such aconversation would interfere with productionOn the morning of February 3, Hayes who was on hisbreak,began a conversation withWright,who wasworking at his pressAfter 10 minutes Brown approached and asked Hayes not to talk with Wright because it was slowing production Hayes admitted thatBrown had made a similar request when Hayes talked toanother employee in April or May At 1 30 p m thatdayKurt Pflueger an employee from another areabegan a conversation with Wright while the latter wasworkingAfter a minute or two Brown appeared andasked Pflueger what he was doing holding up productionand sent Pflueger back to his own area to take his breakThe recordis silent asto whether Wright s press met itsproduction quota on February 3The General Counsel contends that Brown s undisputed instructions to Hayes and Pflueger on February 3were discriminatory and violative of Section8(a)(1)There is no evidence, however that Respondents management had any reason on February 3 to be aware ofWright's involvement in the organizing campaignWright did not begin wearing unioninsignia until 2weeks later, and there is no evidence that any of Respondent's employees were instructed not to speak withhim after he publicly identified himself asa union supporter For the foregoing reasons, I cannot conclude thatBrown s actions have been shown to be discriminatory Ishall therefore dismiss this allegation of the complaint2 SurveillanceAt the captive audience meeting on February 19, employees Rick Eveland and Wright were standing towardthe back of the room when the meeting began Evelandhad noticed Department HeadBraggandSupervisorCharlesHoskinsstandingbehind him when Rossiter,who was addressing the meeting, asked if all the employees could hear him Apparently prompted by Rossiter squestion,Wright and Eveland moved approximately 30feet forward and to the right They were followed byBragg andHoskins Both Wright and Eveland observedBragg and Hoskins standing behind them at their new locationDuring the course of the meeting, while Wrightwas taking notes on his clipboard of what was said, employee Cooksey observed Bragg and Hoskins lookingoverWright s shoulder in the direction of the clipboard 21 Cooksey noticed that Wright moved a shorttime after Bragg and Hoskins began looking over hisshoulderThereafter, Cooksey paid no further attentionto what occurred 22On entering the captive audience meeting on March24Wrightwho was again carrying his clipboard,walked to the front of the room and joined employeeSandy Sanders in the first row Before the meetingbegan,Wright noticedBragg andanother foreman standing behind him Employee Michael McRoberts, who wasstandingwithWright and Sanders, observed Sanderstaking notes during themeetingMcRoberts also repeatedly observed Bragg attempting to see what Sanders waswriting 23As indicated by my findings I do not regard the testimony given by Cooksey and McRoberts, when read incontext, to consist merely of subjectiveimpressions' asargued by Respondent Respondent also argued that ifBragg andHoskins watched employees taking notes at ameeting attended by all Respondents supervisory and21 Hoskins testified that he could not remember who he was standingwith or near at the February 19 meeting but denied that he attempted toseeWright s notes Bragg could not recall observing any employeestaking notes at the meeting To the extent that Hoskins testimony is inconsistent with that of Cooksey whom I found to be a fully candid witness I do not credit Hoskins22 Because Wright and Eveland(followed by Bragg and Hoskins) firstmoved before the speeches and Wright s resultant note taking beganCooksey must have first observed Wright taking notes at some point afterWright and Eveland made their initial move Thus Respondents assertion on brief that Cooksey testified that Bragg and Hoskins did notfollowWright and Eveland is without support Indeed Cooksey did nottestify on the question of whether Bragg and Hoskins followed Wrightwhen the latter moved a second time23 Bragg testified that he could not recall where Wright or Sanderswas standing but stated that he was standing four orfive rowsdeep It isuncertain whether this was his location before or after he moved forwardat the beginning of the meeting To the extent that Bragg s testimonymay be construed to be inconsistent with the credited testimony ofWright or McRoberts I do not credit Bragg Hoskins who was not identified by either McRoberts or Wright testified that he could not recalllooking over Sanders shoulder or where Sanders was standing at theMarch 24 meeting although Hoskins did remember that he had stood 10to 15 feet away from Sanders at a meeting of uncertain date Contrary toRespondents assertion on brief I do not regard Hoskins testimony asprobative 392DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDhourly personnel Bragg and Hoskins were doing nothingmore than lawfully observing open activity which occurred during working time on an employers premises Iwould agree if Respondents management personnel hadconfined themselves to observing employees takingnotesWhen Bragg followed Wright on February 19 andwhen he attempted to read the notes taken by Wrightand Sanders he went beyond an observation of open activityAccordingly, I conclude that Bragg s conduct onFebruary 19 and March 24 constituted unlawful surveillance in violation of Section 8(a)(1) of the Act3Reprimandof February 19Respondents policy in Wright s department was forthe press operators to rotate[breaks]asmuch as possiblein order to avoid slowing production by shuttingdown a press,but it was admitted that the employeesworking on both presses slacked off from the policy 24The employees working on each press were allowed totake their breaks together whenever they were caughtup 25 All the employees working on the presses hadbeen informed of Respondents break policy and it wasthe responsibility of the lead operatorsWright andHayes to determine when and how to take breaksOn the morning of February 19,26 Wright's press wasstaffedwith a three man crew because the work scheduled for that day involved some concededly difficultjobsAt some point between 9 and 9 30 am, Wright spresswas running approximately 10 minutes ahead ofschedule, and he decided to shut it down to take abreak 27 After the two employeesassistingWright hadleft,Brown approached and instructed Wright to start uphis pressWright explained that the nextjob he was required to run a stainless steel trailerwould require acrew of three and that it was therefore appropriate for24 The foregoing finding is based on the credited testimony of Supervisor Brown The testimony given by Department Head Bragg concerningthe break policy was replete with inconsistencies and logical impossibilusesBragg testified that it was Respondents policy never to shut downthe presses when taking a break He variously testified that this policyhad always been in effect and that it had been instituted around January1His statements on the four occasions he testified concerning the timesat which he had informed his subordinates of the policy are confused andconflictingBragg testified that based on his personal observation hisemployees had followed the policy from January 1 through February 19he then stated that his employees failure to follow the policy had been acontinualproblem since January and that he had spoken to Hayes andWright about their respective failures at unspecified times and places Finally I found Bragg to be an argumentative witness who repeatedly volunteered self serving statements For these reasons and based on my obnervation of his demeanor on the stand I have not credited Bragg s uncorroborated testimony in this proceeding25 This finding is based on Cooksey s testimony which was corroborated by Wright and Hayes Although Bragg originally testified that theemployees could shut down a press to go on break if a machine iscaught uphis subsequent descriptions of company policy omitted thisproviso I credit his original testimony that is supported by that of theremaining witnesses who testified on the subject See fn 24 supra26Wright recalled these events as having occurred on February 18 theremaining witnesses believed they occurred on February 19 In view ofmy other findings the date is immaterial and I have adopted the consensual view27 The fact that Respondents witnesses testified that there was roomforWright to continue working when he shut down his press and thefact that his press was behind schedule at the end of the day do not controvertWright s testimony that he was ahead of schedule at the time thebreak was takenall of them to take their break prior to the job28 Browndemurred and Wright called Cooksey and told him toreturn to the machineBetween 12 30 and 1 30 p in that day, Wright wascalled to Bragg s office where he met with BrownBragg, and William CharleboisWright was told that hehad been called in because he had shut down his press totake a breakWright indicated that he believed that ithad been the most convenient time to take a break Hewas then asked if he had not previously been told not toshut down his machine and he responded that he hadCharlebois yelled that Wright was going to run the machine the way he was told or he was going to lose hisjobWright asked Charlebois not to yell and attributedthe reprimand to the fact that he was a union organizerCharlebois denied that the Union had anything to dowith the discipline being administered 29Because Wright was caught up when he shut downhis press on February 19, I find that he did not violateRespondents break policy Even if he had done so, Inote that none of the other employees who were shownto have violated that policy were disciplined Based onthese facts and the timing of Wright s reprimand whichoccurred only 2 days after the first public meeting heldby the Union and on the same day Bragg had engaged inunlawful surveillance of Wright s protected activities, Iconclude that the reprimand given to Wright and Charlebois threat of discharge were discriminatorily motivated and violativeof the Actas alleged in the complaint4 Denial of assistanceBeginning no later than January 1,itwas Respondent spolicy that each of the presses in Wright s departmentwas to be run by an operator and one helper a thirdman wasto beassignedfordifficultjobswhen anextra man was availableThispolicy was communicatedtoWright and Hayes by both Bragg and Brown duringJanuaryIn the period between the first of the year and April19,Wright often observed what he believed to be unoccupied coworkers and repeatedly asked Brown to assigna third man to his press Brown estimatedthatWright28Wright s analysis is supportedby thetestimony of his supervisorBrown testifiedWe also run stainless steel trailers which requires [sic]threepeople on the handlingAlthough Brownfurther testified that itwas possiblefor twopeople to handle a stainless steel trailer he admitted that ittakes two men 15 to 20 minutes longer to do so than it wouldtake threemen In contrast it takes a two mancrew only 5minuteslonger than a three man crew to run a normal trailerThere is thereforesupport forWright s claim that it is inefficient to use a two man crew toprocess a stainless steel trailer29 On briefRespondent asserts thatWright wasat least partially disciplined forintentionally slowing work down and contendsthatWrighthad a historyof conductingworkslowdownsThe recorddemonstratesthat mostif not all ofthe employees in Wright sdepartmenthad calledfor a workslowdown at one time oranother Although Respondent considered awork slowdown tobe a serious offense Brown and Bragg bothtestified that no onehad ever beendisciplined for committing that offense (In this context I do not credit the assertion that asking a pressoperatorif he had any problemsconstituted discipline)The testimony ofRespondents managerial witnessesconclusivelyrebuts Respondents contention thatWrightwas disciplined for engaging in a slowdown I therefore conclude thatRespondents allegation thatWright engaged in awork slowdowniswithout relevance to its treatmentof Wright GREAT DANE TRAILERS393made such a request at least once a day from Februarythrough AprilWright and Brown agreed that a numberof these requests were deniedWith one exception therecord does not disclose whether Wright was running adifficultjob on any of the occasions he requested assistanceThe exception occurred on April 7 whenWright wasrunning adifficultjob, requested helpfrom Brown, was refused by Brown, complained toBragg that Hayes press had received help the prior day,and was assigned a third man shortly thereafterRespondents policy within the department also required any unoccupied worker to offer to assist at one ofseveral operations, including the pressesWhen unoccupiedworkers attempted to volunteer their service atWright's press on four to seven occasions during February and March, Brown directed them not to do so Onone occasion the volunteer had no other work to perform after he was ordered to leave Wright s press, butthere is no evidence that this fact was known toBrown 30 The record does not disclose whetherWright s press was running a difficult job at the timeshis coworkers volunteered to assist himWright was clearly denied assistance operating hispress during the first 3 months of the year Because thereisno evidence that he was ever denied assistance whilerunning adifficult job, there is no showing that thosedenials ran counter to the departmental policy then ineffectTwo things, however, are clear from the recordFirst the two presses were required to perform the samequantum of work over any extended period That isWright s press constructed one side of each trailer produced in the department and Hayes press constructedthe other Second the credited testimony of CookseyWright s helper, and Hayes establish that each press gotabout as much extra help as the other during the relevantperiod I must therefore conclude that no showing wasmade that the denial ofassistanceexperienced by Wrightresulted in the discriminatory imposition on him ofmore onerous working conditions as alleged in thecomplaint AccordinglyI shall dismissthe allegation5Events of April 20On April 20 although the departmental productionschedule dictated that every second or third trailerwould be a difficult job a third man was not assignedtoWright s pressWright and Cooksey noticed a numberof apparently unoccupied workers in the department anddiscussed the possibility of securing additional helpOntwo occasions during the morning, Wright approachedBrown and requested help Each time Brown respondedthat there was none to spare and Wright returned to hispressAt approximately 11 55 am, Wright again askedBrown for help When Brown answered that no one wasavailable,Wright in the hearing of another hourly employee on the plant floor, called Brown a fucked up30 Richard Browning testified as to not having any other work in awholly credible manner To the extent that Browns testimony that henever removed a man from Wright s press unless there was something forthe man to do is inconsistent with Browning s version of the incident Ido not credit Brown based on my observation of the demeanor of bothwitnesses while they were on the standforeman ' 31 The conversation closed with Brown s commentI in going to take care of your problem right afterlunch (I made a motion to my chin) I ve had it upto here with you bugging me about helpBrown reported the incident to Charlebois Respondent s management investigated the incident, and Charlebois and English agreed to reprimand and suspendWright unless Wright could come up with some compelling justification for his conduct, a possibility which netther considered likelyItwas established that obscenity was not uncommoninsideRespondent's plant, but that obscene commentswere not directed at supervisors in the normal course ofbusinessRespondents disciplinary records indicate thatin the three incidents involving the use of obscene ]anguage by an employee to a supervisor that occurred between 1978 and 1982, one offender was suspended for 3days and the other two were terminatedAt approximately 2 p in, a meeting was held in theplant conference room that was attended by Wright,Brown, Charlebois, and English 32 English opened themeeting by asking Wright what the problem was Wrightresponded that Bragg and Brown had been doing everything possible to irritate him for 2 monthsWhen Englishsuggested that he was available under such circumstancesWright indicated that speaking to English wouldhave no lasting effect on the situationWright was askedif he had sworn at Brown and denied having done so forfear of discharge English stated that Brown and otherpeoplehad heardWright do soWrightwas thenhanded a reprimand for insubordination-using abusivelanguage toward your foreman'which indicated thatWright would be subject to dismissal if he violated anycompany rule within the next 6 months Wright refusedto sign the reprimand English stated that Wright wasgoing to receive the warning and in response toWright s question explained that the suspension hadnothing to do with Wright s refusal to sign the warning 33Wright wassuspendedfor 1 1/2 daysIt is clear that Wright s use of profanity was viewed asa serious offense by Respondent and that the disciplinedecided on by English and Charlebois is more lenientthan that meted out for anysimilaroffense I therefore91 Brown so testified and Wright s discipline was purportedly basedon Brown s version of the incidentWright remembered calling Browna fucking piss poor foreman32Wright testified that Nevilswho escorted Wright from his workstation to the conference room attended the meeting Because Englishand Charlebois did not place Nevils at the meeting and because Wrightsaccount of the meeting does not indicate participation by Nevils I do notcreditWright on this point33 Englishand Charlebois so testifiedWright testified that Charleboisstated that the suspension was caused by Wright s refusal to sign the repnmand It would seem illogical to conclude that an employee s use of anobscene epithet to his foreman would not result in a suspension(especially in view of the seventy with which Respondent normally treated suchconduct) but that an employees refusal to sign a reprimand would causea suspension For that reason because Wright s testimony on this pointwas confused and somewhat contradictory and based on my observationof the demeanor of the relevant witnesses while testifying I do not creditWright 394DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDconclude that English and Charlebois had no intention ofdiscriminating againstWright because of Wright s unquestioned support for the Union No inquiry into theevents of April 20, however, can end withthat assessment Brown s admitted final statement to Wright on themorning of April 20 as well as Brown s other testimony,makes it clear that Brown sought to put an end toWright s repeated requests for assistance Those requestswere, of course concerted protected activity Based onBrown s testimony, I am forced to conclude that heseizedonWright s profanity as a pretext to ensureWright s discipline and to end Wright s requests for assistanceAccordingly, I find that Wright s written reprimand and suspension violated Section 8(a)(1) and (3) ofthe ActF Alleged Violation Involving Assistant PlantSuperintendent NevilsSometime after 3 30 p in on February 17 the day onwhich the first public union organizing meeting was tobe held, employee Michael Rambo was working overtimewith employeeWilliamNoblittNoblittaskedRambo if the latter was going to attend the meetingRambo did not reply because Assistant Plant Superintendent Nevils was standing 15 to 20 feet away watchingNoblitt and Rambo at work Noblitt repeated the question,but Rambo still did not answer At that pointNevils asked if Rambo was going to answer NoblittRambo then replied that he intended to go to the meetIng 34Respondent contends on beef that no unfair laborpractice occurred because it is clear that Rambo had already manifest [sic] his support for the Union and therefore,Nevils statement could not have had any coerciveeffect on RamboThis rationale appears to be withoutfactual support because there is no evidence that any employee was publicly identifiedas a unionsupporter untilafter the meeting on February 17 Accordingly I findthat Nevilsinterrogationof Rambo was violative of Section 8(a)(1) of the ActG Additional Alleged Violations Involving SupervisorBrownShortly after lunch on February 23, employee MichaelMcRoberts was approached at his workplaceby VictorBrown who was the supervisor in an adjacent workareaBrown asked if McRoberts had been in the rest34 The abovefindings are based on Rambo s testimonyAlthoughNevils didnot recall the conversationhe specificallydenied havingasked Rambo to answer Noblitt Noblitt admitted that he always askedRambo about union meetings Although Noblitt could not remember asingle detail concerning these exchanges he was positive that Nevils hadnever been present during one of them Noblitt however demonstrated adisregard for candor when testifying on another subject Later in thecampaign a cartoon signed by everyone on Noblitt s shift was deliveredtoRambo That cartoon carried the message that Rambo s toolbox hadbeen damaged as a result of his involvement in the Union s organizingcampaign Noblitt admitted his signature but testified that he had innocently signed a blank sheet of paper without any knowledge of its intended use Judicial credulity is more than strained by such perfidy For theforegoing reasons and based on my observationof thedemeanor of thewitnesses as they testified I credit Rambo s version of what transpiredover that of Nevils and Noblittroom trying to talk some employees into supporting theUnion McRoberts replied that he had not Brown statedthat he had heard that the incident occurred in thereeferplant, and McRoberts replied that he had notbeen in the reefer plant that day Brown respondedthat s what I heard and departed 35Respondent argues on brief that Brown s questioningof McRoberts was an isolated incident that had no coercave impact on McRoberts I am forced to concludehowever, that Browns questioning of McRoberts conveyed Respondents displeasure over McRoberts' activitiesWhen viewed in the context of Respondents otherviolations of the Act, that questioning constituted interrogation and created an impression of surveillance thattended to interfere with the rights of Respondents employees to engage in union activities I therefore find thatBrown s conduct violated Section 8(a)(1) of the Act SeeHarrison Steel Castings Co262 NLRB 450 (1982)H Alleged Violations Involving Department HeadMeeksEmployee John Moore is one of a team of employeeswho assembles trailer interiors at Respondents facilityMoore s duties require him to visit various parts of thefacility in order to secure tools and materials In accordwith Respondents acknowledged policy of allowing itsemployees to discuss work and nonwork related subjectswhile at work as long as such conversations do notimpede productionMoore was in the habit of chattingwith employees when he was sent on errands Moore ssupervisorAuthur Wilson admitted that such behaviorwas common among the men under his control, andthere is no evidence that Respondents management hadpreviously indicated that such conduct interfered withproductionAfter the first public union meeting on February 17many of Moore s verbal interchanges withother employees concerned the Union Five employeescomplained to Wilson that Moore had talked with themand tried to get them tosignauthorization cards orattend union meetings the record does not indicatewhether the complained of behavior took place duringworktimeToward the end of February Wilson warned Moorehe needn t [sic] to stop talking and bothering otherpeople in other areas 36 There is no evidence that prioras The above findings are based on McRoberts testimony Brown testifled that McRoberts had approached him and asked if Brown had heardany rumor concerning the reefer plant incident Some corroboration ofMcRoberts account is provided by a subsequent conversation betweenMcRoberts and Walter Bragg McRoberts department head McRobertstestified that in an attempt to squelch rumors about his union involvement he approached Bragg and told Bragg about Brown s questioningAlthough Bragg disagreed with McRoberts version of the conversationhe conceded that McRoberts had been worried about the Union s involvement rumors and thought Vic Brown was involved in it It appears unlikely that McRoberts would have told Bragg that Brown wasinvolved in the propagation of a rumor if Brown s role had been totally passive For that reason and based on my observation of the demeanorof Brown and McRoberts while testifying I credit McRoberts version ofwhat occurred on February 2338 On direct examination by Respondents counsel this testimony wasrecast through leading questions as a dissatisfaction with Moore beginning in midFebruary for being away from his job more frequently andContinued GREAT DANE TRAILERS395to this warning,Wilson had observed Moore talking toother employees outside his department37 or that Wilsonwas aware of any complaints by other management personnel concerning Moore's behavior 38 I therefore inferthatWilson's warning was based on the employee complaints concerning Moore s union activitiesOn the morning of March 3 while Moore was at thedrinking fountain, he told employee Kevin Bowmanwho was at the soft drink machine, that Bowman hadmissed a good union meeting Bowman responded thathe had seen no reason to go Half an hour later, Moorewas called into the office of his department head, VincentMeeks,where he met with Meeks and WilsonMeeks began the meeting by telling Moore that other supervisory personnel were complaining that Moore wasbothering people in their workareas 39Moore asked ifthe complaints had to do with his union activities, andMeeks responded affirmatively 40 Moore stated that, ifhe was allowed to talk about hunting and fishing on thejob, he had a right to talk about the Union as long as hedid not interfere with production 41 Meeks respondedthatMoore was interfering with production and thatMoore could discuss anything he wished at breaks,lunch, before or after work or when he was workingwith his crew but that he was not to talk to other employeeswhen he was outside his work area 42 Meeksfor longer periods than previously Further examination revealed however that Moore never left his work area except on authorized errands Although Wilson testified that he measured the time it took Moore to perform some errands(although Wilson had no records and could not recallany details)he had no idea what might have caused Moore to takelonger than expected37 AlthoughWilson observedMoore talking to employee KevinBowman and to two unnamed employees in Department Head Mcllrath swork area while Moore was on errands Wilson was sure that these observations occurred after he had warned Moore33Wilson said he received a complaint about Moore from SupervisorMark Thomas after Moore had been warned Moore s department headVincent Meeks received an alleged complaint about Moore from Mcllrath at around the same time as the complaint made by Thomas Fromthe limited facts of record it appears that the behavior Mcllrath complained of may have been that observed by Wilson To the extent thatMeeks testimony that he repeatedly observed Moore talking to other employees may be thought to be inconsistent with my finding in the accompanying text I do not credit Meeks due to his totallack ofrecall concerning the details of his purported observations In any eventWilsonfirst talked to Meeks about Moore after Thomas complaint and therefore after Wilson had warned MooreThusWilson could not have beenaware of Mcllrath s complaint to Meeks or Meeks purported observations at the time of the warning36 This finding is based on Moore s credited testimony that was corroborated by WilsonMeeks testified that he said he had personally observed Moore talking with people in other areas It is however unlikelythatMoore would have known of the existence of the supervisory complaints if Meeks had not provided the information For these reasons andbased on my observation of the demeanor of the witnesses while testifymg I do not credit Meeks on this point40 This finding is based on Moores credited testimony Although neitherWilson or Meeks testified as to this exchange it is clear from theirtestimony about the ensuing conversation that the fact that Moore wastalking to other employees about the Union must have been raised at theoutset of the meeting4 i This finding is based on credited testimony by Moore corroboratedin part by Wilson Meeks testimony that Moore claimed a right to killwhatever time it took to explain the Union is rejected based on my observation of Meeks demeanor while on the stand42 This finding is based on Wilson s testimony on direct and cross exammation which was substantially corroborated by Moore and in partby Meekswent on to state that, if Moore was caught talking aboutthe Unionagain,he would be subject to immediatedismissal 43As Moore, Wilson and a group of employees preparedto leave the facility that day employee Daniel SandersaskedWilson if it was true that Wilson had told Moorethat he couldn t talk about the union, and Wilson repliedyes 44The only purported bases for Moore s discipline wereWilson s observations of Moore s behavior and the complaints of other supervisory personnel 45 Wilson indicated that one of the conversations he observed lasted 5 to7minutes and that he was unsure as to the duration ofthe othersThere is no evidence on the question onwhether the employees Moore talked with were workingor on break during the conversations The duration ofthe conversations complained of by Thomas and Mcllrath is not of record As described above, Moores exchange with Bowman on March 3 could not have lasted30 seconds Finally, there is no evidence that Moore wasever asked by any supervisor to break off a conversationand return to work, nor is there any evidence thatanyone other than Moore was ever reprimanded for engaging insuch conversationsAccordingly, I concludethat Respondents contention that Moores conversationswere impeding production is not supported by substantialprobative evidenceIn contrast, there is ample evidence that the March 3meeting resulted from Moore s union activities Dissatisfaction with Moore for talking to other employees beganonly after Respondents management became aware thatMoore was actively soliciting support for the Unionduring his conversationsMeeks direction to Moore notto talk to employees outside Moore s work area was directly contrary to Respondents general policy In theabsence of any indication that Moore s behavior interferedwith production, I conclude that Meeks instructionswere discriminatorilymotivatedAccordingly Ifind that both the instructions and Meeks threat of dismissal were unfair labor practices violative of the Act asalleged in the complaintIAlleged Violation Involving Department Head HaleBetween 6 30 and 6 55 am on March 5, employeesdistributed union literature inside the plant on the first ofthe two occasions they did so during the 6 month orga43Moore sotestifiedMeeks andWilsondeniedthe threatalthoughMeeks testified thatMoorewas told thathe couldnt take our time timethat he was supposedto be workingand not-you knowtalk about theunionRhodaSanderswho was present in the hearingroom whenMoorewas on thestandtestified that she overheardMeeks ask WilsonIdidn t tell himhe d be subjectto dismissal did I? Sandersfurther testified thatWilson responded by noddinghis head in the affirmative andrubbing hisforeheadBasedon my findings concerning the remainder ofthe March 3 meeting and onmy observation of thedemeanorof the witnesses both on the stand and in the hearing room I credit Sanders andMoore and reject thetestimony of Wilson and Meeks44 SandersandMooreso testifiedwhileWilsondid notrecall theinterchange45 For the reasons given in fns 38 and39 supra and based on my observationof hisdemeanorwhile testifyingIdo notcreditMeeks testsmony that he repeatedly observedMoore talkingto employeesoutsideMoore s work area 396DECISIONS OF THENATIONALLABOR RELATIONS BOARDnizing campaign At approximately 1 l a in Rambo overheard part of a conversation between Department HeadGeorge Hale and employee Thomas Hood outside theformer's offfice 46 At the time, Rambo was standing at awater fountain 15 to 20 feet from the conversation Inthe segmentof the conversation overheard by Rambo,Hale told Hood that the employees who had handbilledthatmorning were to be called in the office and befired47Rambo returned to work and heard nothingmore These findings require the further finding thatHales threat was an unfair labor practice violative ofSection 8(a)(1) of the Act as charged in the complaintJ Alleged Violations Involving Employee RelationsManager Chapman1The pencilOn March 12,an argumenttook place between Ramboand Robert Helton, an antiunion employee who hadnever gotten along with Rambo Helton who was angrybecause he believed that Rambo had placed a union promotional pencil in his toolbox walked up to Rambo atthe latter s work station, broke the pencil into pieces in athreatening manner and stated [t]his is what I fell [sic]like doing to you and your union 4849 Rambo andHoodagreed that a conversationbetweenHood andHale occurredin this location on this dateHale could not recall a conversation having taken place47 Rambo so testified Hale although not remembering the conversation denied that he made the statementattributedto him Hoodtestifiedthat the conversation was promptedby hisquestion to Hale about whatwouldhappen to anemployee who violateda no distributionrule thatRespondenthad just postedThe rule referredto had been postedalmost 3 months earlier and was clearly not thefactor thatprecipitatedthe conversation as HoodclaimedHood furthertestified that Hale answered thatthe Company could not domuch exceptask the employee tostop distributing literature In additionto the improbability of a memberof Respondents management telling an employee that Respondent wouldnot enforce its rulesHood s credibility on this point is renderedsuspectby hisfailure totestify candidly on other subjectsFor example Hoodwhose signature appearedon thenote attributing damage to Rambo stoolbox to Rambo s union involvement testified thathe hadseen the notewhen it was passed around as a blank sheetof paperthathe had refusedto sign it and that hispurportedsignature thereon was aforgeryThelack of logicinherent in Hood s recognition of a note that he had allegedly seen only as a blank sheet of paper togetherwith the similarity of admuted examples of his signature to that on the note convinces me thatHood is not a stranger to the falsificationof testimonyFor the foregoingreasons and based on my observationof thedemeanorof thewitnesseswhile testifying I do notcreditHood s version of the conversation orHale s denial that he made the statement testifiedto by Rambo48 Rambo sotestifiedHelton supportedby employeeErnest Heeketestified that he did not break the pencil in a threatening manner did notthreaten Rambo and merely stated this is what I thinkof your pencilDepartment Head RichardCrowells version of the incidenttotally defiescredulityCrowell testifiedthathe observedHelton walkover to theback of the trailerwhereRambo was working(a place admittedly withinHeltonsworkarea)that he couldnot overhearthe conversation between Helton and Rambo that he did not seeHeltonbreak the pencilthat Rambo did nottalk tohim about the incident and that he later toldHeltonwe don t needany stufflike this anddon t-just stay on yourjobGivenhis testimony that he neither saw nor heard anything threatening it is difficultto conceive why Crowellfelt a need to give Heltonwhat Respondent characterizedon briefas a verbal reprimand Indeedfrom the factthat Helton was reprimanded(both Crowelland Heltonso testified) I infer thatthe behaviorthatCrowell observedwas in factthreateningFor thesereasons and basedon my observation of the demeanorof thewitnesses while on the stand I donot credit the versionsof the incident recited by Helton Heekeor CrowellRambo reported the incident to his supervisor, SteveDay, and his department head Richard Crowell Dissatisfiedwith Crowell's response,49 Rambo reported the incident to Chapman who stated that the matter would beinvestigated 50 There is no evidence that anyone againcommunicated with Rambo concerning the incidentAt some unspecified point in time on March 12,Crowell spoke with Helton concerning the incidentHelton explained his view of the incident, and Crowelldelivered a warning to the effect that the Respondentdid not need such behavior and Helton should not let ithappen againOn March 1, Respondent posted a notice stating thatany employee guilty of threatening a coworker in orderto induce that coworker to sign a union authorizationcard would be subject to discharge The General Courtsel contends that this policy (which is apparently not alleged to be unlawful standing alone), coupled with an alleged failure of Respondent to protect employees whosupported the Union from threateningconductisviolative of the Act There is no evidence that Respondent'sMarch 1 policy was ever enforced and thus, noevidence of disparate disciplineAlthough the warninggiven Helton was relatively mild in nature, it falls shortof a discriminatory failure by Respondent to protect itsprounion employees from threatening conduct Accordingly, I shall dismiss the relevant allegation of the complaint2The toolboxOn March 15 Rambo reported to work and found thathis toolbox had been broken open, that sealer had beenpoured in it and into his safety hat, and that his safetyglasseshad been painted with aluminum paint 5 i Ramboreported the vandalism to Crowell and, a few hourslater to Chapman As a result of the conversation withChapman, the safetyglassesand hat were replaced byRespondent at no cost to Rambo 52 There being no probative evidence in support of the allegation that Chapman announced on March 15 that Respondentwoulddesparately [sic] enforcea ruleprohibiting threateningand harassing conduct by employees to the detriment ofthe employees who supported the Union that allegationwill be dismissed49 Rambo testified thatCrowellstated that it soundedlike apersonalproblembut Rambo s tendencyto placethese words in the mouths ofdifferent supervisors on different occasions does notinspire confidencethat the phrasewas the oneactually usedao Rambo so testifiedand Chapmanhad no recollectionof the conversationS i The recordcontains a large volumeof testimony concerning a further vandalization of Rambo s toolbox inearlyJuneallof that I findto be irrelevant to the allegationof the complainttreated in the accompanying text52 Afterdescribinga June conversation withRambo concerning thelatter s toolbox Chapman testified crediblythathe hadnevertold Rambothatthe Company would disparatelydiscipline acts of vandalism to thedetriment of union adherents Rambo testifiedvariouslythatChapmanstated that all offenderswould be treatedsimilarly and that prounion offenderswouldbe discriminated against Basedon the confusedand internally inconsistent nature of Rambo s testimonyand on my observation ofbothRambo andChapman while they were on thestand Icredit Chapman over Rambo GREAT DANE TRAILERSK Alleged Violation Involving Assistant PlantSuperintendent MorrisOn March 18, employee Rick Eveland called AssistantPlant Superintendent Morris attention to a 9 square footsign that had been hanging from the rafters of an adjacent work area for several days and that bore the legend`Non Union Work AreaReferring to a rule promulgated by Respondent a year earlier that forbade the postingof notices on company property except in designatedareas,Eveland inquired if the sign was in a designatedareaMorris indicated it was not, and Eveland askedhow Morris would like it if Eveland hung up an AFL-CIO banner, set out a little desk, put out Union cards,and started soliciting"at hiswork stationMorris said hewould check on the matter and departed On his return afew minutes later, Morris statedGo ahead and hangthem up if you feel like dying 53 In response to Eveland s startled interrogative,Morris repeated the statementRespondent's contrary contention on brief notwithstanding, I conclude that Morris statement was not anambiguous remark' solicited by an open ended question and my reading ofSports Coach Corp of America,203 NLRB 145 (1973), discloses nothing that would require a contrary conclusion Further, in view of the explicit nature of the threat and the extensive backgroundof unfair labor practices against which it was uttered, Iconclude that it was not the type of isolatedand minimalconduct referred to by the Board inBomber BaitCo, 210 NLRB 673, 674 (1974) Accordingly, I find thatMorris threat was an unfair labor practice violative ofSection 8(a)(1) of the Act 54L AllegedViolation Involving Plant SuperintendentEnglishMarkHarbin an employee called by Respondent testifeedon cross examination that, on one occasion duringthe organizing campaign,he had distributed round, redstickers bearing the legend,NO TEAM He furthervolunteeredIwas asked to come in at 600 that morning andpass out buttons by David English, but the buttonswere passed-given to me by Doug Tisdale [afellow employee]And that-that would be thetruth now 5553 This findingisbasedon the crediteddescription of the incidentgiven by Eveland whosetestimonywas corroborated by his contemporaneously executednotes andby the testimony of ex employee Steven Gibbens Basedon my observationof the demeanorof thewitnesses as theytestified I do not creditMorns versionof what occurredor his denialthathe threatened Eveland54 Respondents argumenton brief thatitdid notdisparately enforceitspolicycontrolling the postingof literatureis immaterialto any issueraised by the complaint55 Harbin initially testified on cross-examinationIbelieveMr Englishgive usthe stickersthatmorning(Emphasisadded) After being excluded fromthe hearingroomduring the argumentof objectionsrelatingto the admissibility of his testimonyHarbin statedthat he had reflectedfurther on the matter and testifiedas set forth in the accompanying textWhen Harbin was againcalled duringRespondents surrebuttalpresentationhe reversedhis prior testimony and denied that Englishhad askedhim to distribute antiunion insignia English also denied making the requestIn viewof the inconsistencies in Harbins testimonyand based on397This incident took place in April 56Although Harbin was an admitted opponent of theUnion, there is no evidence that English was aware ofthis fact when Harbin was asked to distribute the stickers I therefore find that English s request constituted unlawful interrogation in violation of Section 8(a)(1) of theAct SeeReeves Rubber,252NLRB 134, 142 (1980)Kurz Kasch Inc239 NLRB 1044 (1978)M Alleged Violation Involving Supervisor McMichaelsOn May 28 Union Representative Don Billups andemployees Rick Eveland Daniel Sanders, and MichaelMcRoberts distributed handbills at the gate to Respondent s plant Shortly after 4 p m , McRoberts left thegroup and began walking back to the employees parkinglotShortly thereafter, Supervisor JamesMcMichaels,who was alone in his car, approached the gate Movingat a speed of 3 to 5 miles per hour, McMichaels drovewithin 2 to 3 feet of Eveland and Billups, who werestanding in the middle of the driveway on the driver sside of exiting vehiclesAs McMichaels passed Evelandand Billups, a package of 20 to 25 firecrackers wasdropped at their feet The firecrackers were at least moderately large,57 and caused both Billups and Eveland tojump back when the explosions started McMichaels wasobserved rolling up his window as he left the drivewayfollowed by several automobiles driven by other supervisory personnel 58 McMichaels did not testify, and theforegoing findings are based on the uncontroverted andmutually corroborative testimony of McRoberts, Sanders and Eveland 59Respondent characterizes this incident as a display ofthe normalanimalexuberance" that accompanies aunion organizing campaignI disagree In addition to theimmediate apprehension caused by being surrounded byexplosions of whatever size such a situation must inevitably create a continuing state of anxiety about thechance of being subjected to further irrational behaviorin retaliation for engaging in concerted protected activitiesThis would tend to intimidate any reasonable individualFurthermore, as detailed in this decision and contrary to Respondents assertion on brief this was not anisolated instance of employee intimidationAccordinglyIfind thatMcMichaels conduct was an unfair laborpractice in violation of Section of 8(a)(1) of the Actmy observation of Harbin and English while they testified I do notcredit the denials solicited by Respondent on surrebuttal"The surrebuttal testimony of Harbin and English that the stickerswere distributed in April is uncontroverted54McRoberts who was at least 50 yards away described the effect asa series of bangs and Eveland while referring to popping and crackling going on all around us thought someone might have been shootinga firearm5e The degree to which Eveland was upset by the incident can be assessed by the fact that he did not recall the other automobiles that Sanders credibly testified followed McMichaels out of the gate5111 find that Supervisor George Saunders testimony concerning hisverbal interchanges with union adherents on other occasions is irrelevantto the issue under consideration Insofar as Saunderstestifiedto being assaulted by one of the union s representatives I do not credit him See secIIN of this decision 398DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDN Alleged Violations Involving Supervisor Saunders1The safety meetingJust before noon on December 2, 1981, SupervisorGeorge Saunders conducted a weekly safety meeting indepartment 71 that was attended by 10 to 15 employeesAt the conclusion of meeting, employee Michael Arnoldasked Saunderswhat he thought about promoting aunion at Great Dane ' Saunders replied that he thoughta person could get shot trying to promotea union 6 oAll the employees present, including Arnold laughed atSaunders response 61 Arnold later participated in conversations in which Saunders statement was mentioned,but no one admitted that he or she had been scared by itRespondent contends on brief that Saunders threatwas a joking remark that could not have been coercive IdisagreeIt is not uncommon for people to laugh in theface of intimidating circumstances in an attempt to evokea talismanicprotection or simply to become a part of agroup who are laughing I find it highly improbable thatany reasonable individual could casually dismiss a threatmade by Saunders, who is an individual of imposingbulk, possessed of a hot temper, and not incapable ofphysical violence 62 The very fact that Saunders threatwas later discussed demonstrates that it remained in theminds of those who heard it Such an undercurrent inthe mind of an employee must tend to have a coercive,albeit subtle, effect on that employees behavior Accordingly, I find that Saunders threat was an unfair laborpractice in violation of Section 8(a)(1) of the Act2The trailer liningOn the morning of February 23, Assistant Plant ManalterNevils instructed employees Michael Rambo andDaniel Vanatti to take a piece of plywood used for the60 Two witnesses Michael Arnold and Ernest Lantz testified concerning this interchangeOf the two Lantz was by far the more tentative asto the exact words that were employed byArnoldand Saunders Accordingly I have adopted the version givenby Arnold whoparticipatedin the interchangeSi The abovefindingsare based on the testimony given by Arnold andLantzRespondent offered a series of Saunders timecards to demonstratethat although he was normally assigned to department 71 Saunders wastemporarily assigned to department 82 for the period between September6 1981 and January 17 1982 Respondent offered further documentaryevidence that Saunders acted as a supervisor on the night shift on bothDecember 1 and 2 In addition Saunders and Donald Bullerdick Jr anemployee in department 71 testified that Saunders did not conduct themeeting on December 2 Given the surfeit on documentation introducedby Respondent on this question I find it strange that Respondent did notoffer the December 2Weekly Ten Min Shop Safety Meeting reportform for department 71 R Exh 22 and the testimony of DepartmentHead Crowell established that(1) after each safety meeting the presidingsupervisor fills in the form by inserting the date the department numberhis signatureand a report of what took place and (2) these forms areretained by Respondent in the normalcourse ofbusinessRespondentsfailure to offer the single conclusive piece of evidence on the question ofwho conducted the December 2 meetingis unexplainedBased on my obnervation of their demeanor as they testified I credit the testimony ofLantz and Arnold over that given by Bullerdfck and Saunders Accordingly I will draw the furtherinferencerequested by the General Counselthatwhile Saunders was assigned to department 82 for payroll purposeson December 2 he still had supervisory responsibilities in department 71at least to the extent of conducting the weekly safety ireeting held onthat date62 Some details of these traits are set forth in the remainder of this section of thedecisioninterior lining of a trailer to Saunders to have the edgebeveledWhen informed of Nevils request Saunders replied that he would not cut the lining63 and stated Ifyou want any damn help, call the damn number on thepencil 64 Rambo was carrying a pencil bearing theUnion's logo and telephone number in his shirt pocketRambo then entered a nearby trailer to ask employeeWilliam Vanatti how to bevel the edge of the lining 65Almost immediately thereafter, Saunders came to theback of the trailer and told Daniel Vanatti and Rambo toget back down to the other end and leave his helpalone "86 Rambo emerged from the trailer and asked touse Saunders' panel saw to cut the lining Saunders refused on the ground that the saw would not perform thejob in question 67 When Rambo and Daniel Vanatti located another saw, Saunders told them not to work inhis area and picked up a bench and threw it into the adjoining aisle for them to use when they cut the lining 68Rambo and Vanattf measured the job and, while Vanatticut the lining, Saunders stood 50 to 75 feet away andjeeredIf you need any more help, just call the damnnumber on the pencil 69 After completing the task the63 Saunders alternatively testified that he was too busy to help Ramboand Vanatti and that he actually did help them The former testimony iscontradictedby myfindings concerning his subsequent behavior and thelatter is controvertedby bothRambo and Vanatti whom I credit overSaunders based on my observation of the demeanor of all three witnessesas they testified64 This finding is based on Rambo s testimony Saunders testified thatitwas Rambo who mentioned the pencil stating I ve got a number onthis pencil for guys like youDaniel Vanattiwho admitted on crossexamination that he was an extremely reluctant witness could not recallthe pencil being mentioned by either Rambo or Saunders (UnfortunatelyVanattf s attempt to explainwhy hemight not remember Rambo s statement was cutoff byRespondent s counsel)It is clear that some referencewas made to the pencil and I find Saunders version of what occurred tobe internally inconsistent and in some particulars improbable or impossible Saunders testified that Rambo mentioned the penciljust before Vanatti actually cut the wood a time when both Rambo and Vanatti agreedthat Saunders had left their immediate area In contrast Saunders noteswhich were purportedly prepared on the day of the incident indicatethatRambo mentioned the pencil in front of two witnesses(neither ofwhom was placed at the scene by anyone who testified including Saunders and one of whom Thomas Mullenix testified as Respondents witness on other subjects)immediately after beingtold thatSaunders wouldnot assist him Parenthetically I must confess to sharing the GeneralCounsel s doubt whether these notes which began with the words of therelevant allegation of the complaint(ieon or about February 23 )were in fact contemporaneously executed For the foregoing reasons andbased on my observation of their demeanor while on the stand I creditRambo over Saunders on this issue85 Rambo and Saunders agreed that Rambo enteredthe trailerAlthough William Vanatti testified that only Daniel Vanatti did soWilliamVanatti made four references to the occupants of the trailer as they orthemOn consideration I conclude that Rambo and Saunders gave themore accurate testimony on this point66 This finding is based on the testimony of William Vanatti who testifled consistently on direct and cross examination concerning the wordingof Saunders remark In contrast I found the versions of the remark reported by both Rambo and Saunders to be self serving and improbableFor the foregoing reasons and based on my observation of their demeanor I credit William Vanatti over Rambo and Saunders81 I find Saunders testimony on this point to be more logical and coherent than that given by Rambo and accordingly I credit Saunders88 Saunders so testified69 I credit Rambo s testimony to this effect over Saunders denialDaniel Vanatti s failure to hear the comment may be explained by thenoise of the saw and his admittedly intense concentration on cutting anaccurateangle in the lining GREAT DANE TRAILERStwo employees returned to their work area with theliningThe General Counsel urges on bnef that Saunderswithheld assistance to Rambo and Vanatti and restrictedtheirmovementwithinhisdepartment because ofRambo s endorsement of the Union The first allegationisamply supported by the record,and Ifind that Saunderswithholding of assistance was an unfair labor practice violative of Section8(a)(1) and(3) of the Act Thereis,however, no evidence that Saunders attempted to restrictRambo s movements except as was incidental towithholding assistance, and the relevant allegation of thecomplaint will be dismissed3Conversations in the deck departmentOn the morning of February 22 during a conversationin the deck department between Saunders and employeesErnest Lantz, Bob Martin, and Bill Cormigan, Saundersvolunteered the following remark to LantzThatnephew of yours is up to his neck in that union stuffLantz' only nephew at Great Dane is Michael McRobertsLantz respondedWell, I have to forgive him because he s kinAt lunch that day, Lantz reported Saunders' comment to McRoberts, who subsequently lodgeda complaint concerning the statement with DepartmentHeadBraggMcRoberts had not yet begun to wearunion insigniaon February 22Inmid March, Lantz, Martin, and Cormigan wereagain engagedin a conversation when they were joinedby Saunders After the employees brought up the organizing campaign,Saunders volunteeredWe know whothe troublemakersare "70The three employees made nocommentsin reply toSaundersremark 71Icannot acceptRespondent's argumenton brief that,because someemployees were "openly pro union at thetime of Saunders' mid Marchremark,no one could thinkthat Saunders acquired his knowledge through surveillanceThe sweeping nature ofSaunders remark,with itsimplication of omniscience, would tend to indicate thatRespondent was not relying solely on lawful observationFurther, unlike Respondent, I believe that a reasonableindividual hearing Saunders use the term troublemakers' would conclude that he referred to union adherentsAccordingly I find that Saunders remarks in Februaryand March could reasonably have createdan impressionof surveillance and were therefore unfair labor practicesin violation of Section 8(a)(1) of the Act70 My review of Lantz testimony in its entirety causes me to concludethatwhen he used the phrase I think he made a remark likeLantzintended think to modify like rather thanmadeAccordingly IrejectRespondents contention on brief that Lantz was unsure whetherSaunders made the statement set forth in the accompanying text71 The foregoing findings are based on the testimony given by Lantzwho impressed me as a completely straightforward witness who tookpains to answer the questions posed to him fully and candidly On examination by Respondents counsel Saunders answeredNo I didn t whenasked whether he recalled making the statements attributed to him byLantz and it is unclear whether Saunders meant that he did not recallmaking the statements or that he did not make the statements To theextent that Saunders testimony may be thoughtto controvertthat givenby Lantz I do not credit Saunders3994 The parking lotWhile awaiting the results of the representation election on June 3, a group of approximately 150 supervisorsand employees gathered in the supervisors parking lot atRespondents facilityAfter the Union's defeat had beenannounced, four union representatives, including WilliamHunter 72 and James Colston, emerged from the plantand approached the lot with the intention of departing inColston s car An aggressivelyantiunionatmosphere prevailed in the parking lot and, in order to avoid a confrontationwith an antagonistic group, the union representatives selected a route through the lot that took themnext to a truck in which Saunders was standing anddrinking a beer 73 As they passed Saunders, he initiatedan interchange with Colston 74 Exactly what was said isuncertain, but the conversation was clearly heated 75 Atthe end of the interchange, Colston sarcastically invitedSaunders to visit him in his home State of Georgia, towhich Saunders replied "I will I will come down, and111 kill you son of bitches "76 The union representatives72 Respondent makes much on bnef of the fact that Hunter did not testifyconcerning what transpired in the parking lot on June 3WhenHunter attempted to do so however counsel for Respondent argued thatsuch testimony was improper rebuttal and I sustained Respondents objections73 Hunter credibly so testified and his description of the jeering andheckling directed at him and his companions was at least partially confirmed by Department Head Crowell Darrell Patterson an employeewitness sponsored by Respondent testified that he heard shouting andfigured there was going to be troublewhen the union organizersemerged from the plantMike Arnold observed shouting and yellingand people running around and shakingtheir fistsand cussingand carrying on and Rick Eveland described the situation as a ruckus74 All the Respondents witnesses so testified75 In support of Saunders version of what occurred Respondent offered the testimony of five employees and one supervisor who purportedly heard the entire interchange between Saunders and Colston Collectively they portrayedthe conversation as a pictureof tranquilityrepletewith expressions of mutual admiration Saunderssupported by MichaelJordan John Elliott and Ken Fisher testified that not only did Saundersnot make any threats but also he told Colston I like youBrian Fatchtestified that both Saunders and Colston were smiling during the interchange and John Elliot and Brian Patterson testified that neither participant was madI cannot credit this testimony which I foundto be whollyself servingFirst the spirit of comradene that these witnesses described is contradicted bythe aggressively antagonistic atmosphere I found to exist at thetime Second Supervisor Thomas Mullenix conceded that after Saundershad commentedthat Colstonwas facing a long ride homewith your tailbetween your legsColston seemed like he was getting kind of hotand was shaking his finger at Saunders The testimony given by Saundersand Respondent s employee witnesses uniformly omits any mention of anantagonistic comment by Saunders and contains no rational basis for adisplay of anger by Colston Finally Saunders impressed me on the standas a truculent individual given to bursts of anger This impression as wellasmy skepticism concerning Saunderscredibilitygenerallywas confirmed by Saunders denial that he had ever been criminally charged forbeating his wife This denial was clarified after a recesswhen Satinders admitted that he had been served papers for battery and criminalmischief based on hitting his wife In sum I do not credit Saunders claimthat he maintained his composure and conducted himself in a mild andreasonable manner76 This finding is based on the credited testimony of Rick Evelandwho apparently arrived on the scene after the interchange had begunThe fact that Colston asked Saunders to visit him at home was wholly orpartially corroboratedby Respondents witnessesJordanFatchElliotBrian Patterson and Fisher the latter of whom perceived the interchange to be tinged withsarcasmFor the reasons set forth in the priornote and based on my observation of the demeanor of all the witnessesContinued DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcontinued their progress to Colston s carWhen they arrived, they found it had been vandalized and that because vehicles were parked behind it they could notleave the parking lotWhen employee Michael Rambo emerged from theplant after the election, he started toward the employeesparking lot Saunders who was standing on the back of apickup truck in the supervisors parking lot approximately 100 feet away yelled that he was going to beatRambo to a pulp 77 Thereafter, Rambo and a number ofother union adherents, includingMichael Arnold, MichaelMcRoberts and Rick Eveland, entered the supervisors lot and congregated at Colston s car Some timepassed and the union representatives left the immediateareaAt this point, Saunders left his truck and approached the group Saunders successively pointed atMcRoberts and Rambo and told them that they were onhis list and that he was going to get them He then pointed at Arnold and saidYou re no 1 on my listyou 11 be dead before the weekend 78Having resolved all credibility determinations concerning this incident against Saunders, I find that his threatsof death and physical injury to employees and nonemployee representatives of the Union constitute unfairlabor practices in violation of Section 8(a)(1) of the Act5The Alabama TavernWhen the union representatives left Respondents facility on the afternoon of June 3, they and several employees, includingMcRoberts, drove to the sheriffs department in Brazil to file a criminal complaint After doingso, they drove down the street and stopped for a redlight next to the Alabama Tavern The first car at thelightwas driven by Colston who was accompanied byseveral passengers, including Hunter 79 The third andlast vehicle at the light was driven by McRoberts whohad with him employees Michael McKinney and JamieWardlowSaunderswho was standing on the sidewalk outsidethe tavern with a beer in his hand yelled an invitation toMcRoberts to have a dunk McRoberts replied that hedid not drink Saunders said I m going to get you andbending forward askedWho s that riding with you9McKinney leaned forward and saidHiGeorge towho testified concerning Saunders response to Colston s comment I donot credit the denials that Saunders threatened Colston77 This finding is based on Rambo s consistent testimony on direct andcross examinationwhich was controverted by Saunders For the reasonspreviously set forth concerning Saunders credibility and based on myobservation of the demeanor of both witnesses as they testified I creditRambo over Saunders78 This finding is based on the mutually consistent testimony given byRambo Eveland and Rhoda Sanders the wife of one of RespondentsemployeesFor the reasons previously set forth concerning Saunderscredibility and based on my observation of the demeanor of all the witnesses testifying about this incident I credit those witnesses who testifiedthat it occurred as set out in the accompanying text7s Respondent on brief purports to find it significantthatHunter didnot testify concerning a threat by Saunders The scope of Hunter s testimony on rebuttal however was restricted by the fact thatIsustainedRespondents objectionsThusHunter was prevented from testifyingabout comments made by Saunders but was free to testify concerning thePatterson because their purported presence and comments were firstraised in Respondents case in chiefwhich Saunders replied, I m going to get him tooMcRoberts said he would see Saunders at work the nextday The light changed and as McRoberts pulled away,Saunders repeated his threat 80Based on the foregoing findings, I find that Saundersthreat to McRoberts and McKinney was an unfair laborpractice in violation of Section 8(a)(1) of the Act 816 The union officeApproximately one half hour after the interchange outside the Alabama Tavern Saunders and employees Darrell and Brian Patterson left the tavern in Darrell s truckDarrell was driving, Brian was in the middle and Satinders sat on the passenger s side At approximately 6 p in,the truck stopped in the parking lot adjacent to theUnion s temporary office in BrazilWhen the union adherents at the second floor window noticed the truck,Saunders yelled for them to come down so that he couldbeat them up 82 I find that this threat was an unfair laborpractice violative of Section 8(a)(1) of the Act80 The above findings are based on the mutually corroborative testimony of McRoberts and McKinney Although Respondent offered the testsmony of several individuals in order to demonstrate that the threat wasnot made I cannot accept their version of the incident Brian Pattersontestified that he had a conversationwith Colstonwhile the latter s carwas stopped at the light and Hunter confirmed that a somewhat differentinterchange had in fact taken place Darrell Patterson testified that bothhe and Brian talkedwith Colstonbut this is not supported b, Brian orHunterAlthough bothPattersons testified that Saunders said nothing toMcRoberts Brian admitted that he might not have heard McRobertsspeak with someone and Darrell thought he heard someone yell something at McRoberts Saunders testified that he heard some kind of interchange between one of the Pattersons and Colston but he denied threateningMcRoberts and McKinney FinallyDepartment Head LesterPowers testified that during one of his frequent trips to the tavern s doorto see if Colston s car had left the sheriffs department he overheard anexchange between one of the Pattersons and Colston Powers further testified that neither he nor Saunders said anything to McRoberts Based onmy observation of their demeanor while testifying and on my prior determinations concerning Saunders probity I credit the testimony of McRoberts and McKinney concerning the threat over that of Saunders DarrellPatterson s admission that he thought someone had yelled at McRobertssuggests the possibility that the Pattersons engrossed in their own conversation with Colston did not hear Saunders make the threat Similarlyit ismarginally possible that the threat was made before Powers reachedthe door of the tavern To the extent that these possibilities are thoughtunlikely I do not credit the testimony given by Powers and the Pattersons81 Although this threat was not specifically alleged in any of the complaintsnotwithstanding the amendments made before and during thehearing it is well established that where as here the facts underlying aviolation are fully developed at the hearing and on brief an unfair laborpractice finding is appropriate SeeAckermanMfg Co241 NLRB 621(1979)82 Theperson who yelled from the truck was credibly identified byRambo Lantz and McRoberts as Saunders McRoberts actually sawSaunders hanging out the window of the truck and yelling The Pattersons and Saunders testified that it was Brian Patterson who yelledCome on down and 111 whip your ass an act that Saunders testifiedthat he protested mightily Strangely Saunders was smiling when he sotestifiedSaunders also testified that he repeatedly tried to roll up thetruck window to cut off the interchange presumably intending his listeners to believe that an individual of his bulk who was sitting next to thehandle of the window could not wrest control of that handle from asmaller person sitting in the centerof the truckFinally Saunders testifled thatthe only threats of physical harm he made on this occasion weredirected at the Pattersons not at the union adherents Based on thehighly improbable nature of Saunders story on his previously discussedpenchantfor perfidyand on my observationof thedemeanor of the relevans witnesses while testifying I do not credit the testimony given bySaunders or the Pattersons concerning this incident GREAT DANE TRAILERSO Alleged Violations Involving Department HeadGarlandOn the evening of June 3, Michael Arnold was seatedwith his wife and another employee at the bar in theAlabama Tavern when Department Head James Garlandjoined them Arnold told Garland that he had reportedSaunders earlier threat in the parking lot to the sheriffand that he intended to file charges against Saunders forthe threatsGarland said that did not make sense and theproblem could be straightened out at work the next dayArnold repeated his intention to file charges, and Garland commented,Well that is your legal right 83 Thetwo continued talking, and Arnold stated that he wasgoing to testify at the hearing in this proceeding Garland responded that he also had to go to court becausesomeone had filed charges against him After Arnold repeatedly maintained that he had not filed charges againstGarlandGarland stated that he did not want to seeArnold take him to court because he did not want to seeanything happen to Arnold's job home, or general welfare 84 I therefore find that Garland made a threat thatwas an unfair labor practice in violation of Section8(a)(1) of the ActStill later at the Alabama Tavern, a conversation tookplace between Garland and employees Chris Reynoldsand Joe Yockey a portion of which was overheard byArnold who was sitting approximately 15 feet from theparticipantsAfter the discussion had covered a numberof conventional topicsGarland told ReynoldsIfeellike you probably voted yes 85 Reynolds asked whyandGarland remarked that Reynolds had worn aVOTE YES sticker on his hardhat when talking withGarland 3 weeks before86BecauseGarland explainedthat his comment was based on Reynolds openly wearmg prounioninsignia,neither Reynolds nor any other listener could reasonably assume that Garlands remarkwas based on an unlawful surveillance of union activitiesAccordingly I find that Garlands statement did not83 Respondent asserts on brief that thereisaninconsistency betweenGarland s concession that Arnold had a legal right to file charges againstsomeone else and Garlands reaction when he found himself the subjectof charges I find the two situations distinguishable and disagree with Respondent84 These findings are based on Arnold s credited testimony Respondent contended on brief that Arnold testified that his conversation withGarland was heard by Chris Reynolds and Joe Yockey but the transcriptreveals that Arnold was referring to a subsequent conversation betweenGarland and these two individuals Although Garland denied that he hadthreatened Arnold he was unable to remember any details of their admitted conversation beyond a purported discussion of the eating habits of aboa constrictorBecause of the improbability of Garlands story andbased on my observation of the demeanor of both witnesses while theytestified I credit Arnold over Garland85 Reynolds so stated in an affidavit executed I week before the hearmg Reynolds testimony on direct examination (i eGarland saidIknow you voted yes ) was tentative and uncertain and Reynolds admitted on cross examination that the wording in the affidavit could havebeen that employed by Garland Because Reynolds was a participant inthe conversation and Arnold was a relatively distant observer I believethat Reynolds affidavit contained a more accurate account of the interchange than Arnold s testimony85 The findings concerning this conversation are based on Reynoldscredited testimony which was supported by Arnold Based on my observation of the demeanor of these witnesses as they testified I do not creditGarlands testimony that the matter was brought up by Reynolds andthat Garlands role waswhollyresponsive401createan impression of surveillance and I shall dismissthe relevant allegationof the complaint SeeAero Corp237 NLRB 455 (1978)CooksDiscountStore208 NLRB134 (1974),Schrementi Bros179 NLRB 853 (1969)IIIOBJECTIONSAs noted, six objections and two additional allegationsof objectionable conduct identified by the Acting RegionalDirector have been referred by the Board forhearing in this proceeding Several of these objectionsare totally without record support Thus, there is no probative evidence that (a) the Employer on May 18 or atany other time directly threatened that it would not bargain with the Union and that a strike would be inevitable, (b) the Employer created the impression that employees would lose their current benefits as a result ofbargainingwith the Union, and (c) the Employer onMay 19 told the employees that wage raises were beingwithheld because of the filing of the petition here Itherefore find that the first instance of alleged objectionable conduct identified by the Acting Regional Directordid not occur, and I shall recommend dismissal of Objections 4 and 9Although the record clearly establishes that Respondent on two occasions misrepresented to its employeesthat they could be fined by the Union for attempting todecertify it these misrepresentations are not objectionable conduct under the holding inMidland National LifeInsurance Co,263 NLRB 127 (1982) 87 Accordingly, Ifind that the second instance of alleged objectionableconduct identified by the Acting Regional Director occurred, but I conclude that it was not objectionableTwo of the objections alleged conduct that corresponds to those paragraphs of the complaint that chargedthat Respondents access rule was unlawful and that Respondent had threatened employees with physical injurybecause of their union affiliationHaving found that Respondent committed those violations as alleged,88 I findthat Objections 1 and 2 should be sustained SeeDal TexOptical Co137 NLRB 1782 1786 (1962) Similarly, Respondent s conduct that I found to constitute impliedthreats to discharge economic strikers89 is within theambit of Objections 5 and 8 Those threats are almostidentical to the conduct found to be objectionable by theBoard inMead Nursing Home265 NLRB 1115 (1982),andBrowning Ferris Inc263 NLRB 79 (1982) I therefore find that Objections 5 and 8 should be sustained tothe extent that they refer to a threat to discharge strikersBased on the foregoing findings, I recommend thatthe election in Case 25-RC-7822 be set aside and thatthe case be remanded to the Regional Director for thepurpose of conducting a second election to determine thequestion of representation87 Thisdecision was issued after the issuanceof the Report on Objecbons88 See secs II B and Mof thisdecision88 See sec 11 D of this decision 402DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1The Respondent is an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) ofthe Act2The Union is a labor organization within the meaning of Section 2(5) of the Act3By promulgating and maintaining rules that (a) prohibit unauthorized employee access to `plant premisesdunng nonworktime and (b) prohibit its employees fromdiscussing the Union, Respondent has engaged in unfairlabor practices in violation of Section 8(a)(1) of the Act4By interrogating its employees concerning theirunion membership, activities, and sympathies Respondent has engaged in unfair labor practices in violation ofSection 8(a)(1) of the Act5By conducting surveillance of its employees' concerted protected activities and by engaging in conducttending to create the impression among its employeesthat their concerted protected activities were under surveillance,Respondent has engaged in unfair labor practices in violation of Section 8(a)(1) of the Act6 By threatening (a) that it would do everything in itspower to prevent the Union from being selected by itsemployees as their collective bargaining representative,(b) that it would discharge striking employees, (c) its employees with discharge for engaging in union and otherconcerted protected activities, (d) its employees withphysical violence, injury, and death for engaging inunion activities, and (e) nonemployee union representstives with physical injury and death in the presence of itsemployees, Respondent has engaged in unfair labor practices in violation of Section 8(a)(1) of the Act7By withholding assistance to certain of its employees in performing their assigned work because of theirunion activities,Respondent has engaged in an unfairlabor practice in violation of Section 8(a)(1) and (3) ofthe Act8By reprimanding and suspending employee JamesWright for his participation in union and other concertedprotected activities,Respondent has engaged in unfairlabor practices in violation of Section 8(a)(1) and (3) ofthe Act9By its conduct occurring between May 5 and June2, 1982, set forth in paragraphs 3(a) and 6(b) and (d) oftheseConclusions of Law, Respondent has interferedwith its employees' freedom of choice in selecting a bargaining representative, and such conduct warrants settingaside the election conducted on June 3 1982 in Case 25-RC-7822REMEDYHaving found that Respondent violated Section8(a)(1)and (3) of the Act, it shall be ordered to cease and desisttherefrom and to take certain affirmative action designedto effectuate the policies of the Act Such affirmativeaction shall include making unlawfully suspended employee James Wright whole for any losses he may havesufferedasa result of Respondents discriminationagainst himBackpay will be calculated in accordancewith the formula set forth in FW Woolworth Co90NLRB 289 (1950), to which interest shall be added in themanner provided inFlorida Steel Corp,231NLRB 651(1979) 9OOn these findings of fact and conclusions of law andon the entire record, I issue the following recommended9iORDERThe Respondent, Great Dane Trailers Indiana, IncBrazil,Indiana, its officers, agents, successors, and assigns, shall1Cease and desist from(a)Maintainingin effect or enforcing rules which (i)prohibit unauthorized employee access to plant premisesduring nonworktime and (ii) prohibit its employees fromdiscussing the Union(b) Interrogating its employees concerning their unionmembership, activities, or sympathies(c)Conducting surveillance of its employees concerted protected activities or engaging in conduct that tendsto create an impression among its employees that theirconcerted protected activities are under surveillance(d)Threatening (i) that it will do everything in itspower to prevent the Union from being selected by itsemployees as their collectivebargainingrepresentative,(u) that it will discharge striking employees, (iii) its employees with discharge for engaging in union or otherconcerted protected activities, (iv) its employees withphysical violence, injury and death forengaging inunion activities, and (v) nonemployee union representstives with physical injury and death in the presence of itsemployees(e)Withholdingassistanceto its employees in performing theirassignedwork because of their union activities(f)Reprimanding, suspending, or otherwise discriminating againstitsemployees because they engaged inunion or other concerted protected activities(g) In any like or related manner interfering with, restraining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act(2) Take the following affirmative necessary to effectuate the policies of the Act(a)Remove from its files any reference to the reprimand of James Wright on February 19 1982, and to hisreprimand and suspension on April 20, 1982, and notifyhim in writing that this has been done and that evidenceof that unlawful discipline will not be used as a basis forfuture personnel action concerning him(b)Make James Wright whole for any loss of earningshe may have sufferedas a resultof the discriminationagainst himin the manner set forth in the remedy sectionof the decision(c) Post at itsBrazil,Indiana facility copies of the attached noticemarkedAppendix "92 Copies of the90 See generally IsisPlumbing & Heating Co138 NLRB 716 (1962)91 If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations the findings conclusions and recommendedOrder shall as provided in Sec 102 48 of the Rules be adopted by theBoard and all objections to them shall be deemed waived for all putposes92 If this Order is enforced by a judgment of a United States court ofappealsthe words in the notice reading Posted by Order of the NationContinued GREAT DANE TRAILERSnotice, on forms provided by the Regional Director forRegion 25 after being signed by the Respondents authorized representative, shall be posted by the Respondent immediately upon receipt and maintained for 60 consecutive days in conspicuous places including all placeswhere notices to employees are customarily posted Reasonable steps shall be taken by the Respondent to ensurealLabor Relations Board shall read Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board403that the notices are not altered, defaced or covered byany othermaterial(d)Notify the Regional Director in writing within 20days from the date of this Order what steps the Respondent has taken to complyIT IS FURTHER RECOMMENDED that theallegation ofthe complaints not specifically found here are dismissedIT IS FURTHER RECOMMENDED that Objections 1, 2, 5and 8 be sustained that the results of the election heldon June 3, 1982, in Case 25-RC-7822 be set aside, andthat the case be remanded to the Regional Director forRegion 25 for the purpose of conducting a new election